Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 1 of 82




                     EXHIBIT A
                                                                                                                                   n-                         (a
             Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 2 of 82
                                                                                                          COPY
                                                SUMMONS                      BY FAX                                                                        SUM-100


                                      (CITACfON JUDICIAL)
     NOTICE TO DEFENDANT:
     fAV/SO AL OEAMWDADO;;
                     COMPANY, a Dclnvv;irc Cornoraiiun: D.O.
      NbKONUl:, INC., a Calhomm e.orpor.'tiinn7(lba AUBURN i’ORD: mid                                                           I'!!''’' i-i 2011;
      DOCS I lluoiigh 10. inclusive.
     YOU ARE BEING SUED BY PLAINTIFF:                                                                                         Jpkc ChsK'crn
                                                                                                                         Ex-ctiUu'.CJil-.-u Cl^rk
     (LO ESTA DEMANDANDO el DEMANDANTE):                                                                                 Ey: u. hijt>L;:;rrf. Dcp:.‘y

       KORI A. WrrriNCI-R mul ALAN .1. WITriNCl-R

\      i^TiCEi > ou nave coon sued, Ihc court may decide agflinsi you v/iihout youi iicing hoard unless you ios|Jond v/iinin 30 days. Read (no inTonnolion




      o,av rSa iouuJho,                                                                             »■« cose bv dofaull, =„d veer weoos. mDeey. and dropedy



      ;S=H=SH‘=iSiS“£S»HS^^^^^^                                                                              Tho couM h3s a Sialutory lien to. waived lees and
                             or ortjii.fltion award ol 510,000 or more in a civil caso, Tliu couri's lion must bs paid beforo iiio court will oisnilss iIh) case,
      CoSSidri        tfomaadarfo. Sr no rospotido denlfo do 30 dios. Ja cone puede doedt on sw contfB sm oscuc/iar su vorcidn Leo lo inlormadon a

         Tisns 30 0//1S DE CALSNOARtO desfluSs do quele enireguon osia diaddn y papotes legaios para prosonior ma rcspuosia po/oswo on esio
     cone ynacor quo so entnsgue unn copia el demandonte. Una ca/ta o vno Itamado leletdnica no loproiogon. Sti rospwosio por oscnio imo quo estor
     on w/woro logol corrac/o st dues quo procasen so caso en to caio. Es insiblo quo iiaya un ro/mulario quo uslod puodo user para sw rosp wosla
     iuMccnconlrarostosiannalnnos do la co/te y niAs infortnaciOn on al Centro da Ayvda da las Cortes do Califor/tia ^WAv.suconc.ca.oov^. onto
     WIV;O/0M do loyea do su condado o en lo corto quo lo qiiodo mSs cuica Si no puede pagar la cuoia do prosotuodOn. pkta qI socretario do lo cono
     quote do tin (ormulam do etencriln do pago do euotns Si no fvQsonta su rospweaw a Uempo. puodo poidor el caso por Hicua»pfm'enlo y lo co/tc lo
     poara qwtnrsu suetdo. dmero y bienes srn mds odvoitoiKiD
       t Iciy otfoa r^uidlos lepaios Es rocomondable qm iiainu a im aborjoih isvuodiaioinonio SI no conoco a un aoogodo. puodo ilamot a un sor/ido do
     remison ootiogttrtos St no puedo pagar a un abegodp os postblu quo cuntpfa con tos /equis/fos para cOionor senddos logaies gcatuHos do un
     ^opra/na do serpaos toQtdos w» lines do hero. Puoth oneonwa/ os.'os gtvpos sin fjies do hero on el uuo «voC do Oabloma Legal Semcea,
     |v.>wv.lawhclpcaiitotn}a.org>. on al Ceniro do Ayuda do las Corios do Californio. r.v.vw.sucono.ca.govj oponiOnooso on coniacto con lo cone o cl
     adegio do obogedos locnios. AVISO: Por toy. la code liene derocho a rcciamar las cuoias y m costos cjtcntos par imponcr un gravamen sobro
     cualquiat rocwpoisctd/) do SiO.OOO 6 nids do valor rodblda modianlo un acuordo o uno ooncosidn do orbitrojo on un caso do derocho civU. Tieno quo
     pagar e/ gravamon do lo corto anics do quo la coda pueda dcscdiar cl caso

    The name and address of the court is;                                                                     CASE (Aiuoen
                                                                                                              (.vjmev
    lE nombro y direeddn do la code es)'
     r iiccr County .Superior Coitri
     10820 Jtisiicc Center Drive
                                                                                                                       rev
                                                                                                                      0 04 2                              1 2 fi
     Roseville. CA 05678
    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an allorney. is;
    ^K^iiighl^Ni              ^ oumeit) do tolifano dof abegado dot f/enianc/ante, o del r/amsric/a/jfo quo no Haiio obogado, es).
     102^50^CuiistdUlion Blvd.. Suite 2.^00. Los Angeles. CA 00067

     (Focha)               NOV 1 4 2018                                                   S. Hubbard
                                                                                  Cterk. by                                                              . Deputy
                                                                         (Secrelano)                                                                      (Adjunio)
    (Forproof of service of Ihis summons, use Proof of Service of Summons (form POS-010).)
    (Paia prueba do enUega do esia clialkin use el fomwian'o Proof of Service of Summons. (POS-0 lO)).
      ISEAll                         NOTICE TO THE PERSON SERVED; You aie served
                                     1. I__] as an Individual defendant.
                                     2.1    I as the person sued under the ficlilious name ol (specify).

                                        3 QtJ on behalf of (specrly) fORO motor company, a Delaware Corporation

                                            under: CS CCP 416 10 (corporoiion)                                j~ ' I   CCP416.50{minor)
                                                     I   I CCP 416.20 (defunct corporation)       (                I   CCP 416 70 (conservaiee)
                                                     l~ I CCP 416.40 (assosiaiion or partnership) |               n    CCP 416,90 (authorized person)
                                            V       I   I other (.•tpQcIfy):
                                                   by personal delivery on (dafe;:       11
                                                                                                                                                            Pjao I Cl I
    . nen      ti'        ym
     Meal Csuioi V CftctsTVo                                              SUMMONS                                                  Coe o'Cff« Praco*/s             *0i
                                                                                                                                                 v\ j-.Tv cotton CO 90*
     3uv-a»tRev M v:0»l
                                                                                                                                               .Uncnuotrgaf.Aih:
                                                                                                                                              'c.'fTM ro‘im44i(»«oa'fom
       Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 3 of 82



       KNICH r LAW CKOUP, LLP
       Sieve Mikhov (SBN 224676)
 2    sicvcni@knightla\v.com
      Amy Morse (SBN 290502)                                        Superior Court ol California
 3                                                                       County of Placer
      nmym@knightla\v.com
        10250 Conslcllntion Bivd, Suite 2500
 4
       Los Angeles. CA 90067
                                                                          HOV 1 4 2018
 5    'reiephone: (310) 552-2250                                          JaKc Chatters
                                                                      Executive Oincer a Clerk
       l■ax:(310) 552-7973                                            By: S. Hubbard, Deputy .
 6
      Attorneys for Plaintiffs,
 7    KORl A. WriTlNGLR.and
      ALANJ. WITTINGBR
 8
 9
                                    SL)I»EUIOR COURT OF CALIFORNIA
10
                                           COUN TV OF PLACLU


12                                                    Ca.se No.;    SC^         0042126
      KORI A. WIITINGFR, and
13    ALAN.I. WirriNGFR
                                                      Unlimited .lurisdiciion
14

15                   PlaintilTs.

16           vs.                                      COMPLAINT

17
                                                       1. FRAUD IN TMF INDUCEMENT-
                                                          INTENTIONAL                              W
                                                                                                   ■<

      FORI) MOTOR COMPANY, a Delaware                     MISREPRESENI'ATION
18                                                     2. NEGLIGENT
      Corporation; D.O. NERONDE, INC., a
                                                          MISREPREvSENTATlON
19    California Corporation, dba AUBURN               3. FRAUD IN THE INDUCEMENT -
      FORD; and DOES I through 10, inclusive.             CONCEALMENT
2(1                                                    4. FRAUD IN PERFORMANCE OF
                                                          CONTRACT - IN l ENTIONAL
21                                                        (VHSUEPRENTATIOiN
                    Defendant.s.
                                                       5. VIOLATION OF THE SONG-
22                                                        BEVERLY ACr
                                                       6. VIOLATION OF THE CONSUMERS
23                                                        LEGAL REMEDIES ACT
                                                       7. NEGLIGENT REPAIR
24

25                                                    Asai^nad for AH Purposes to fhc
                                                      lionorahlc
26
27                                                     Deparimeni

28



                                   WITTINGLR. Cl al. v. FORD COMPLAINT
       Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 4 of 82




              PlaintitTs. KORI A. WITTINGER and ALAN J. WITTINGER. allege as follows against
 2   Defendants FORD MOTOR COMPANY, a Delaware Corporation ('TORD’'): D.O. NERONDE.
 3   INC., a California Corporation, dba AUBURN FORD (‘'AUBURN FORD”); and DOES 1 through
 4   10 inclusive, on information and belief, formed after an inquiry reasonable under the
 5   circumstances:
 6                                      DEMAND FOR JURY TRIAL
 7       1.   PlaintitTs hereby demand trial by juiy in this action.
 8                                      GENERAL ALLEGATIONS
 9       2.    This lawsuit arises out of the defective 6.0-liter diesel engine installed in Ford-brand
lO     Super Duty ’ trucks, including a truck purchased by PlaintitTs from an authorized Ford dealership
II    in Auburn, California and for which FORD issued a written warranty. Plaintiffs assert causes of
12    action against FORD for fraudulent inducement of Plaintiffs into the purchase of the Vehicle by
13    both intentional and negligent misrepresentations of facts, and by concealment of facts; against
14    FORD tor Iraud in the performance of its obligations under the written warranty; against FORD for
15    breach of its statutory obligations under the Song-Beverly Consumer Warranty Act under both the
16    express and implied wairanty provisions of the statute; against FORD for violation of the
17    Consumers Legal Remedies Act (“CLRA”); and, against AUBURN FORD for negligent repair.
18      3.     Plaintiffs, kORI A. WITTINGER and ALAN J. WLFflNGER, are individuals residing in
19   the City of Newcastle, County of Placer, State of California.
20      4.     Defendant FORD is and was a Delaware Corporation registered to do business in the State
21   of California with its registered office in the City of Los Angeles, County of Los Angeles, State of
22   California. At all relevant times herein, FORD was engaged in the           business of designing,
23   manutacturing. testing, constructing, assembling, inspecting, marketing, distributing, and selling
24   motor vehicles, motor vehicle chassis, and motor vehicle components (including but not limited to
25   engines and engine components) in the State of California, including in the County of Placer.
26      5.     Defendant N.O. NERONDE, INC. dba AUBURN FORD is and was a Corporation,
27   conducting business in the County of Placer, Slate of California. At all relevant limes herein.
28   AUBURN FORD was engaged in business as a motor vehicle dealership cei1it1ed and authorized


                                                -2-
                              WITTINGER. et al. v. FORD COMPLAINT
       Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 5 of 82




     by FOR.D lo sell Ford-brand vehicles and vehicle components, and to perform service and repair of
 2    Ford-brand vehicles pursuant lo FORD'S express written wairanties.
        6.     Plaintiffs do not know the true names and capacities, whether corporate, partnei’ship,
 4   associate, individual or otherwise of Defendants sued herein as Does 1 through 10, inclusive, under
 5   the provisions of section 474 of the California Code of Civil Procedure. Defendants Docs 1 through
 6   10, inclusive, are in some manner responsible for the acts, occurrences and transactions set forth
 7   herein, and are legally liable to Plaintiffs. Plaintiffs will seek leave to amend this Complaint to set
 8   forth the true names and capacities of the iictitiously named Defendants, together with appropriate
 9   charging allegations, when ascertained.
10       7.    All acts of corporate employees as alleged were authorized or ratified by an officer,
11   director, or managing agent of the corporate employer.
12       8.    Each Defendant, whether actually or fictitiously named herein, was the principal, agent
13   (actual or ostensible), or employee of each other Defendant, and in acting as such principal or within
14   the course and scope of such employment or agency, took some part in the acts and omissions
15    hereinafter set forth by reason of which each Defendant is liable to Plaintiffs for the relief prayed
16    for herein.
17       9.    On April 23, 2006, Plaintiffs purchased a new Ford-brand 2006 Ford F-350 Super Duty.
18    VIN: 1FTWW31P56EC19134 ("the Vehicle") at an authorized Ford dealership in the County of
19    Placer. The sales contract is attached and incor|3oraied by this reference as Exhibit 1. Tlie Vehicle
20    was covered by express written warranties by which FORD undertook lo preserve or maintain the
21    utility or performance of the Vehicle or to provide compensation if there was a failure in such utility
22    or performance.
23       10.   Ford-brand vehicles equipped with the 6.0-liter engine were sold with FORD'S Limited
24    VVan-anty (including the 6.0-liler Powerstroke Diesel Engine warranty terms), which covered the
25    ■'engine and engine components against defects in factory-supplied materials or workmanship for
26    live years after the warranty start date or 100.000 miles, whichever occurs first." and provides that
27    ‘■[djuring this coverage period, authorized Ford Motor Company dealers will repair, replace, or
28    adjust all parts on your vehicle that are defective in factory-supplied materials or workmanship."
                                                       -3-
                                    WnTINGER'v.-FORD COMPLAINT
          Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 6 of 82




     1       11.   Thu Vehicle was delivered to Plaintiffs with serious defects and nonconformities to
 2       vvarranty and it developed other serious defects and nonconformities to warranty including a
 3       defective 6.0-litcr engine, as detailed herein.
 4           12.   Plaintiffs hereby revoke acceptance of the sales contract.
 5           13.   Pursuant to the Song-Beverly Consumer Warranty Act (Civil Code sections 1790 el seq..
 6       hereinafter the "Act"), the Vehicle constitutes "consumer goods” used primarily for family or
 7       household purposes, and Plaintiffs have used the Vehicle primarily for those purposes.
 8          14.    Plaintiffs, and each of them, are "buyers" of consumer goods under the Act.
 9          15.    Defendant FORD is a "manufacturer" and/or "distributor" under the Act.
10                    FORD^S DEVELOPMENT AND KNOWING DISTRIBUTION OF THE
11                                      DEFECTIVE 6.0-LlTER DIESEL ENGINE
12          16.    FORD obtained its 6.0-liter diesel engines from its supplier, Navistar International
13       Transportation Coiporation (hereinafter "Navistar”).
14          17.    At all times relevant to this action, FORD was aware of severe and per\'asive defects in
15       the 6.0-liter diesel engine.
16          18.    The defects in the 6.0-liter engine caused FORD to delay the launch of vehicles equipped
17       with the engine from a planned August 1,2002 launch date until November 4, 2002.
18          19.    On May 15, 2002, as FORD was planning production of its llrsi vehicles to be equipped
19       with 6.0-liter diesel engines, Charlie Freese. FORD’S Chief Engineer of Diesel Engines, identified
20       "multiple high risk items' with the 6.0-liter diesel engines which would delay the production start.
21       1 hey included injection control pressure sensor (ICP) failures, piston failures, and injector failures,
22       which were "of particularly great concern.” The problems were so serious that FORD considered
23       extending production ol the predecessor 7.3-liter diesel engine in place of the 6.0-liter diesel engine.
24          20.    On May 29, 2002, just four days before the scheduled kick-off of 6.0-liter diesel engine
25       production, Freese identified additional “major issues” with the 6.0-liter engine in addition to the
26       ICP failures, piston failures, and injector failures. Those "new concerns” included, among others,
27       problems with the head gaskets, turbo charger, the engine idle, and the injector driver module
28       (IDM).

                                                           -4-
                                        Wl I TINGHK V. FORD COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 7 of 82




          21.   On July 30, 2002, FORD held a New Model Launch Meeting at which FORD projected
 2    that some problems could not be resolved until after the vehicles were already being produced and
 3    sold. At that same meeting. FORD reviewed the readiness of suppliers for the planned vehicles,
 4   and singled out and rated Navistar {the supplier of the 6.0-liter engine) as '‘High Risk'' due to lack
 5   of durability testing and late design changes.
 6        22.   By August 23, 2002, FORD still was addressing injector defects causing idle problems,
 7   cold start problems, engine stall problems, and injector failures. Although Navistar sent engines
 8    with new process injectors to FORD, the durability tests for these engines were not scheduled for
 9   completion until the week of October 9, 2002, less than a month before production was to begin.
10        23.   As the November 4, 2002 production date neared, problems with the 6.0-liter engine
11   persisted and FORD was unable to determine their root cause. Nonetheless, FORD decided it could
12   not continue delaying the launch and instead began producing and selling the vehicles, despite
13   knowing that the 6.0-liter diesel engine was defective.
14        24.   On November 12, 2002, Steven Henderson, a FORD executive, wrote that FORD was ”in
15   the middle of the 6.()L launch, and ... things are not going well.’* Although the launch was delayed
16   a week, and the entire Navistar team was working full time, the problems were "not fully resolved
17   yet.*'
18        25.   Without remedying the defects, FORD continued to equip subsequent model years of its
19   trucks, including the 2006 Ford F-350, with the 6.0-liier diesel engine. Regardless of tweaks made
20   to the 6.0-liter engine by FORD during subsequent years, these same defects to the engine persisted
21   throughout FORD’s production and sale of vehicles with this engine.
22        26.   As early as July 2003, FORD received information from its dealerships nationwide
23   concerning customer complaints about the defects, and the dealers' inability to resolve the defects,
24   and implemented specific measures to communicate information to its dealerships, which included:
25               a. A specialized website for technical communications to dealership personnel about
26                  the 6.0-liter diesel engine and its problems;
27               b. Incentivizing diesel technicians to use the website;
28   m
                                                      -5-
                               - 'WITTINGER'^FORD COMPCAINT*' "
           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 8 of 82




     1               c. Condiicling weekly round-tables between FORD personnel and dealership personnel
     2                   concerning the defects; and
     3               d. Communicating the latest 6.0-liter issues to dealership .sales personnel via weekly
 4                       messages on its specialized website ^'FMCDealer.com” and dedicated ’Tordstar"
     5                   broadcasts for sales personnel.
 6           27.   By March 2004, Frank Ligon. FORD’s Director of Service Engineering Operations,
 7       suggested tlial John Koszewnik, FORD’s Director of North American Diesel, personally attend
 8       meetings ot FORD s “dealer council ’ to explain the 6.0-liler engine problems to dealership
 9       personnel in response to their concerns, but believed “we’re going to be dealing with this issue for
10       the forseeabic fiiture [sic] and that “Customer think Diesels are supposed to last forever!" [sic].
II          28.    By August 2004, Mr. Ligon received infonnation from a Ford Customer Service Division
12       Regional Manager that dealerships were '‘throwing in the towel and pre-disposing customers that
13       Ford will buy back defective 6.0-liter trucks, which was “symptomatic of numerous instances of
14       6.0L diesel problems growing in the field.” Mr. Ligon responded to the Regional Manager by
15       outlining the distribution ot FORD-approved information on Ford’s websites but also noted that
16       theie was no definitive repair action or production parts to address this repair universe."
17          29.    FORD s inability to deal wnth the problems continued through the 2006 model year. In a
18       July 22, 2005 memorandum, Chris Bolen, FORD's director of North America Powertrain
19       Manufactunng, wrote that the problems with the quality of the 6.0-liler engines were having
20       "disastrous effects on this customer and segment."
21          30.    In January 2006 - nearly four years alter problems first surfaced, and as production and
22       sale of the affected vehicle models were still underway —a FORD engineering study conducted an
23       analysis ot wananiy claims to determine the root causes of the problems that continued to plague
24       the 6.0-liter engine. FORD attributed the problems to “the same root cause”: "iniector sealing
25       issues”   specifically, leaks between the fuel rail, combustion chamber, and coolant jacket.
26          31.    Evidence of the inherent nature of the defects again emerged in June 2006. when FORD
27       engineets discovered that 6.0-iiter engines exceeded FORD’s own cylinder pressure specifications
28       for "normally" performing engines. The issue was raised after a Ford-brand dealership suggested a

                                                           -6-
                                      WITTINGER V. FORD COMPLAINT
      Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 9 of 82




 1   deleclive engine could be blamed on an afterniarkel part; the at’lennarkcl part manufacturer disputed
 2   blame by pointing out FORD’s own published information discussing excessive cylinder pressures
 3   caused by engine defects, not by aftermarket parts. One engineer, Mike Frommann. in a Jiuie 2006
 4   email, worried that these specifications might be published or subpoenaed, and could cause FORD
 5   to "face a class action.” He recommended that all emails discussing die issue he deleted.
 6      32.   In .lanuary 2007, nearly five years after it discovered the defects, FORD sued the engine
 7   supplier, Navistar, for wlial it termed ‘'exceptionally high repair rates and warranty costs due to
 8   quality problems attributable to Navistar.’’ including "design flaws.” The details of this litigation
 9   were not made public record, and were in fact sealed.
10                                  FORD*S PUBLIC STATEMENTS
11                        CONCERNING THE 6.0>LITER DIESEL ENGINE
12      33.   Despite FORD’s knowledge of the defective engine, it continued to represent that the
13   Vehicle was of high quality and reliable. For example. Mark Fields, FORD’s President of the
14   Americas, publicly proclaimed that the 6.0-liter engine - the very same engine whose design and
15   quality issues led FORD to sue Navistar - was a "great engine.” Despite its knowledge of the 6.0-
16   liter engine’s many Raws and quality concern.s, FORD trained its dealers throughout the country to
17   specifically tout the supposedly superior attributes of the engine, without ever mentioning its
18   troubled history of design, manufacturing, and reliability defects.
19             a. FORD continued to misrepresent the qualities of, and conceal its true knowledge of,
20                 the defective engine in its marketing materials, in an effort to protect the "Ford” brand
21                 and to keep both potential customers and existing customers from learning that the
22                 engine was in fact defective.
23             b. The promotional materials staled that the 6.0-liter diesel engine is the "longest lasting
24                 die.se! motor” and that "altogether, the 6.0 L Power Strike is the longest lasting diesel
25                 in its class.”
26             c. These promotional materials also touted the 2006 Ford F-350 as having: 'The best
27                 payload, best conventional towing, best braking performance, highest GVWR.
28                 unsurpassed GCWR. . .best 5th wheel towing.”
                                                -7-
                                ' -WITTINCDR v. FORD COMPLAINT
          !


               Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 10 of 82




      1                  d. These promotional materials also touted the 2006 Ford F-350 as "best-in-class:
     2                         horsepower, gas torque, unsuipassed diesel horsepower."
     3                   e. These pioiiiotional materials adv'ertised that the Super Duty powertrain, which
     4                         includes the 6.0-liter diesel engine, '‘delivers the right power, right when you need
     5                         it." and that the "powertrain delivers the muscle to gel the job done."
     6                   I*.   These promotional materials represented that the 2006 Ford F-350 has the strength to
     7                         handle the toughest assignments and the 6.0-liter diesel engine is built “Ford tough.’*
     8                   g. These promotional materials represented that the 6.0-liter engine has “best-in-class
  9                            torque ' and *'best-in-cla.ss diesel horsepower."
 10                      h. These promotional materials represented : “The all-new 32-valve 6.0 L Power Stroke
 II                            V8 turbo diesel generates so much power that an entirely new automatic transmission
 12                            has been developed to handle the increased loads."
 13                      I.    These promotional materials represented also represented that the 6.0-liter engine
14                             was leliable and well-made, and that the 2006 Ford F-350 and other vehicles with
15                             this engine have superior towing capacity and capabilities,
16                      j.     These promotional materials represented advertised the 2006 Ford F-350. and its 6.0-
17                             liler engine, as high-quality products that were free from inherent defects.
18               34.   FORD never acknowledged the defective nature of the 6.0 liter engine or its catastrophic
19            lepaii rates in its public filings with the Securities and Exchange Commission, further concealing
20            this information from the public.
21                                   FQRD*S FAILURE TO RESOLVE OR DISCLOSE
22                                                  THE ENGINE DEFECTS
23               35.   Throirghout FORD s production and sale of the engines. FORD never develoi^ed a repair
24            plan in which FORD would comply with the above wairanlies by identifying and eliminating the
25            root cause of defects to the 6.0-tiier engines. As detailed in the September 7, 2004 memorandum
26            h-om Frank Ligon, FORD's Director of Service Engineering Operations, FORD did “not have a
27            definitive repair action or production parts to properly address the concern universe." As revealed
28            in an October 2004 email between FORD executives, FORD rejected pilot programs that would

                                                                 •8-
                                             WITTINGER V. FORD COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 11 of 82




     I   have had FORD technical experts assist dealerships with repairs.
 2          36.    Nor did FORD implement a voluntary recall program that would have required FORD to
 3       completely repair or replace the defective engines. FORD executives had suggested that FORD
 4       authorize full and complete repairs of defective engines - essentially throwing the '‘kitchen sink*^
 5       at the vehicle in order to help eliminate the need for subsequent repairs. However, in an email on
 6       October 8, 2004, Michael Berardi, FORD's CBG manager, said '‘[fjhat particular philosophy is
 7       opposite ol what we have been training our dealers to do and could lead to a veiy expensive
 8       wan-anty bill across vehicle lines.”
 9          37.   FORD instead had authorized dealers implement a “Band-Aid” strategy that allowed the
10       dealers to take only limited repair measures, such as cleaning or replacing individual components,
11       which did not properly remedy or resolve the underlying defect. This strategy reduced FORD's
12       wairanty spending but did nothing to fix the underlying root causes of the defects.
13          38.   In 2006, for example, among FORD’s “b.O-liter Top Parts Warranty Actions* were new
14       procedures adopted to address “turbo coking” and "EGR coking,” issues that had plagued the engine
15       since its inception. According to a July 2007 email between FORD executives, rather than replace
                                                                                                           (
16       the coked turbo charger or EGR valve, FORD commenced a program in mid*2006 of simply
17       ■‘cleaning” the parts in question, thus saving FORD a projected $9 million and $2.5 million in
18       wairanty spending, respectively, on those two items.
19          39.   The.se minor, limited measures merely addressed the symptoms. For example, the removal
20       of built up soot etfeciivcly concealed the seriousness and extent of the underlying root cause - poor
21       combustion. FORD’s own study concluded that the cause was improper injector sealing and
22       associated teaks.   Moreover, these measures misled customers to believe that the underlying
23       problem had been fixed, when in fact the symptom likely would reoccur on a later dale, possibly
24       when the wananty would have expired, typically forcing the additional expenses to be borne by the
25       customer rather than by the dealer.     These measures prevented customers from realizing the
26       defective nature of their engine.
27         40.    In FORD’s own analysis of the multitude of wairanty claims on the troubled 6.0-liier
28       engine, it concluded that the problems associated with the 6.0-liter engine were the result of‘'the

                                                         -9-
                                      WITTINGER V. FORD COMPLAINT
                                                                                                                I



         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 12 of 82




     1    same root cause.     As noted above, FORD had aiiribuied the problems to "injector sealing issues."
 2        Specilically. leaks between the fuel rail, combustion chamber, and coolant jacket.
 3             41.   Despite having this critical knowledge, FORD concealed it IVoin consumers, and
 4        continuously treated the symptoms rather than the underlying '-^root cause" of the problem. FORD
 5        has never publicly acknowledged this root cause.
 6             42.   In addition, FORD has computer systems whereby it monitors warranty claims,
 7        comnuinicatcs with its authorized dealers, and monitors the malfunctions and repair records of all
 8        these vehicles. These systems include MORS (Master Owner Relations System). A WS (Analytical
 9        Warranty System), and CQIS (Common Quality Indicator System).
10             43.   Through these systems, FORD has detailed information regarding each time a vehicle is
11        brought into a Ford-brand dealership for repair, including but not limited to the symptoms that
12       required the unit be brought in for service, the diagnosis of the problem, the repair authorized by
13       FORD, and the work performed on the vehicle.
14             44.   FORD accumulated a massive database through which it realized that the minor, limited
15       work it was authorizing was inadequate to properly repair these defective engines, and major
16       repairs, including engine replacement, were necessary to address these defects.
                                                                                                            t
17             45.   FORD engineers refeiTed to the failing pails as the “usual suspects.’' In a presentation
18       dated July 10, 2007, FORD stated, “Causal parts are the usual suspects — Cylinder Mead/Head
19       Gasket, Engine Ass’y, EGR Cooler, EGR Valve."
20             46.   FORD continued its practice of only authorizing minor, ineffective repairs of these engine
21       defects. FORD unfairly benetitied by this practice because FORD knew that after the warranty
22       expired, the vehicle owner, rather than FORD or its dealerships, would have to pay for all future
23       repairs.
24             47.   Those "Rand-Aid" repair strategies were performed on Plaintiffs’ Vehicle. FORD and its
25       dealerships (which are FORD’s authorized agents for wan^aniy repairs), represented that the repairs
26       would lix the Vehicle, despite their knowledge (hat the repairs performed would merely postpone
27       the problem in the 6.0-liter Navistar diesel engine until the engine was out of warranty.
28       ///

                                                           -10-
                                        WITTINGER V. FORD COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 13 of 82




 I                                          PLAINTIFFS’ RELIANCE ON
 2                                        FORD’S PUBLIC STATEMENTS
 3             48.   Prior to Plaintiffs deciding to purchase the Vehicle, Defendant FORD distributed
 4       promotional materials for the 2006 Ford F-350 with the 6.0-liter diesel engine, as described in
 5       Paragraph 33 above.
 6             49.   Plaintiffs observed the promotional material generated and disseminated by FORD which
 7       represented the superior qualities of the 2006 Ford F-350 truck.
 8             50.    Plaintiffs believed and relied on these written representations concerning the qualities
 9       and eapabilities of the 2006 Ford F-350 and its 6.0-liter diesel engine when making the decision to
10       purchase the Vehicle.
11             51.   Plaintiffs purchased the Vehicle for recreational purposes. Specifically, Plaintiffs wanted
12       a long-lasting truck that could offer superior horsepower and torque.
13             52.   Prior to Plaintiffs deciding to purchase the Vehicle.. Plaintiffs were led by the sales
14       personnel at FORD’S authorized seller of Ford-brand vehicles, that 2006 Ford F-350 vehicles
15       equipped with a 6.0-Iier engine would offer superior power and tow capacity. Plaintiffs truly
16       believed that they were making a wise investment decision in purchasing the Vehicle.
17             53.   Plaintiffs believed and relied on these verbal representations made by FORD’S authorized
18       .sales personnel, concerning the qualities and capabilities of the 2006 Ford F-350 and the 6.0-liter
19       diesel engine when making the decision to purchase the Vehicle.
20             54.   Based on the foregoing written and verbal representations by FORD and its authorized
21       agents, on which Plaintiffs reasonably relied, they purchased the Vehicle on April 23, 2006.
22             55.   Despite FORD’s representations and advcitisements to the contrary, FORD's 6.0-liter
23       diesel engines in general have had severe and pervasive quality defects, which FORD failed to
24       disclose to consumers. As a result of these defects, Ford-brand trucks equipped with the 6.0-liter
25       engine, including the 2006 Ford F-350, have exhibited continuing problems with turbo charger
26       systems, fuel injection systems, head gaskets, EGR valves, cooling systems and coolers plugging,
27       and many other problems.
28       ///

                                                           -11-
                                    - -WITTINGER v.-FORD COMPLAINT-—-


     !
     i

     t

          Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 14 of 82




 1             56.    As described in detail below. FORD and its dealerships: (a) rather than identitying and

 2       eliminating the root cause of these defects, produced and sold the 2006 Ford F-350 to PlaintilTs and
 3       other consumers, knowing it contained a defective engine; (b) adopted through its dealers, a Band-
 4       Aid strategy ol ottering minor, limited repair measures to customers who sought to have the defects

 5       remedied, a strategy that reduced FORD's warranty expenditures but did not resolve the underlying

 6       detects and, in tact, helped to conceal the defects until the applicable warranties expired; and (c)

 7       intentionally and fraudulently concealed from Plaintiffs and other consumers the existence of these

 8       detects prior to the sale or any lime thereafter, and fraudulently concealed from Plaintiffs its
 9       inability to repair these inherent defects, which prevented the truck from conforming to its
10       applicable warranties.
11                                 PLAINTIFFS* PROBLEMS WITH THE VEHICLE
                                                                                                            1
12                                              AND REPAIR ATTEMPTS
13             57.   Alter purchasing the Vehicle. Plaintiffs began experiencing problems with the Vehicle’s
14       6.0-liter engine.     Specifically, the Vehicle’s check engine light illuminated and the Vehicle

15       experienced numerous oil leaks. For example, the Vehicle suffered from problems of oil in the in­

16       take as well as on the exhaust gas recirculation valve and the valley of the engine. In addition, the

17       exhaust gas recirculation cooler and oil cooler were not functioning as designed and the Vehicle

18       experienced problems with the turbo.

19             58.   These problems caused Plaintiffs to experience numerous difficulties, including an
20       inability to tow.

21             59.   FORD, through its authorized repair facilities, has attempted to make repairs to the

22       Vehicle's engine on multiple occasions and failed to permanently remedy the Vehicle’s persistent

23       problems.

24             60.    I hese ongoing problems have impaired the use, value, and safety of the Vehicle.

25             61.   Plaintiffs attempted to have the engine issues fi.xed on many occasions. Each lime, the

26       dealership’s mechanics tried the same or difl'erent remedies, but the problems with the engine

27       persisted.

28       ///

                                                           -12-
                                         WITTINGOR V. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 15 of 82




        62.     FORD, continually represented that the repairs '‘fixed” the problems with Plaintiffs' 6.0-
 2   liler engine. Plaintiffs relied on FORD's representations, that the repairs "fixed” the problems.
 3            ALL STATUTES OF LIMITATION ARE TOLLED BY THE DISCOVERY RULE
 4                     AND THE DOCTRINE OF FRAUDULENT CONCEALMENT
 5      63.     FORD misrepresented the quality, engine capacity, and towing capacity of the 6.0-liter
 6   Navistar diesel engine to Plaintiffs at the time of the sale of the Vehicle.
 7      64.     FORD continued to misrepresent its ability to repair the Vehicle in conformity with the
 8   warranty throughout the warranty period.
 9      65.     At all relevant times, FORD was aware of the defects in the 6.0-liter Navistar diesel engine.
10      66.     At all relevant times, FORD was aware of FORD's inability to repair the defects in the
11   6.0-liler Navistar diesel engine.
12      67.     These defects were known by FORD to cause serious problems, including stalling, non­
13   starting. oil leaks, power loss, and smoking. If and when such symptoms manifest during operation
14   of the Vehicle they pose a serious threat of personal iniui7 to Plaintiffs, their passengers, and third
15   parties.
16      68.     FORD had a duty to disclose the concealed facts alleged above because FORD knew that
17   Plaintiffs did not know a material fact, and further knew that such facts were not readily accessible
18   to the Plaintifl's because they actively concealed those facts.
19      69.     FORD had a duly to disclose the concealed facts alleged above, because FORD made
20   several partial or misleading half-truths in its marketing materials, and through their authorized
21   sales representatives about the quality, characteristics, reliability, and towing capacity of the 6.0-
22   liicr Navistar diesel engine.
23      70.     FORD had a duty to disclose the concealed facts alleged above because they actively
24   concealed material facts in order to induce a false belief.
25      71.     FORD intended for Plaintiffs to rely on those misrepresentations to conceal the fact that
26   the Vehicle's engine could not be repaired.
27      72.     Prior to the sale of the Vehicle, and at all times thereafter. FORD therefore failed to
28   disclose the existence of the Vehicle's inherent defects to Plaintiffs, and FORD failed to disclose

                                                  -13-
                                     WITTINGER V. FORD COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 16 of 82




 1       their inability to repair these inherent defects, which prevented the Vehicle from confomiing to its
 2       applicable warranties.    Further, from and after the sale of the 2006 Ford F-350, FORD and
 3       fraudulently concealed from purchasers, including PlainlilTs, the fact that Ford-brand dealerships
 4       and authorized repair facilities were not properly repairing the defects to the 6.0-liter engine, and
 5       knew that the limited work that FORD had authorized its dealerships to perforin on those vehicles
 6       would not properly repair them.
 7          73.   When PlainlifTs look the Vehicle to AUBURN FORD for repairs, FORD and AUBURN
 8       FORD continually represented that the repairs‘’fixed’'the problems with Plaintiffs’ 6.0-liter engine.
 9       Plaintiffs relied on FORD, and its authorized repair facility, AUBURN FORD’s, representations
10       that the repairs “fixed” the problems.
11          74.    It was not until February 28,2017 when the engine in Plaintiffs’ Vehicle required another
12       repair for similar problems after the express wairaniy had expired that Plaintiffs first discovered, or
13       rea.sonably could have discovered, that FORD’s previous repairs to the engine during the express
14       warranty period had failed to conform Plaintiffs’ Vehicle to the express warranty. At this point,
15       Plaintiffs’ Vehicle exhibited oil leak problems. Specifically, the hose and seals needed replacement
16       and oil was found in the valley of the engine.
17          75.   At that time, Plaintiffs first discovered or reasonably could have discovered that FORD
18       had misrepresented the engine quality and their ability to maintain the Vehicle under warranty, to
19       intentionally prevent Plaintiffs from discovering the irreparable non-conformities in the
20       Vehicle. Plaintiffs could not have di.scovered this on an earlier date, despite a reasonable and
21       diligent investigation, because of FORD's fraudulent misrepresentations and concealment of the
22       defects in the 6.0-liter engine in Plaintiffs’ Vehicle, as alleged in Paragraphs 16 through 56
23       above, and because of the repeated false assurances of FORD and its authorized dealership agents,
24       on which Plaintiffs reasonably relied, that FORD had repaired and would repair any problems with
25       the engine in Plaintiffs’ Vehicle during the express warranty period.
26          76.   The statutes of limitation for each of PlaintitTs' claims against FORD were therefore lolled
27       under the delayed discovery rule and the doctrine of fraudulent concealment until Plaintiffs first
28       discovered in or around February 28, 2017 that FORD had failed to conform Plaintiffs' Vehicle to

                                                          -14-
                                       WITTINGER V. FORD COMPLAIN !


     f
     I
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 17 of 82




     I   (he express vvarranly.
  2         77.   Because FORD failed to disclose these foregoing facts to PlaintifTs, all statute of
  3      limitations periods with respect to claims arising from the sale of the Vehicle were tolled by the
  4      doctrines of Iraudulent concealment, the discovery rule, and/or equitable tolling/estoppel. As
  5      alleged herein, FORD wrongfully concealed the facts (I) that FORD was equipping the trucks with
  6      defective engines that FORD were unable or unwilling to repair, and (2) that FORD and its
  7      authorized repair facilities, were making inadequate repairs that were incapable of addressing the
  8      root cause of the Imcks' malfunctions.
  9         78.   Plaintiffs did not discover, and through the exercise of reasonable diligence could not have
 10      discovered, the operative facts that are the basis of the claims alleged herein because the facts were
 11      concealed in confidential and privileged documents, which a consumer would not know about and
 12      could not obtain.
.13         79.   No amount of diligence by Plaintiffs could have led to the discovery of these facts because
 14      they were, and continue to be, kept secret by FORD, therefore, Plaintiffs were not at fault for failing
 15      to discover these facts.
 16         80.   Plaintiffs did not have actual knowledge of facts sufficient to put them on notice. Plaintiffs
 17      did not know, nor could they have known, about FORD’s inability to repair the defects in 6.0-liter
 18      diesel engines because, as alleged above, FORD kept this information highly confidential, and
19       FORD S authorized repair dealership assured Plaintiffs that repairs were effective. FORD went
20       through great lengths to ensure that such infomiaiion remained confidential as explained in detail
21       in Paragraphs 16 through 56 above.
22                                     ALL STATUTES OF LIMITATION
23                                  ARE TOLLED BY EQUITABLE ESTOPPEL
24          81.   FORD, and its authorized agents, made repeated representations to Plaintiffs that the
                                        *                                                                    I
25       Vehicle was repaired.
26         82.    On August 11. 2007. Plaintiffs delivered their 2006 Ford F-350 to an authorized FORD
27       repair facility, because ol an illuminated check engine light. FORD's authorized service personnel
28       attempted to repair the Vehicle by performing procedure to clean turbocharger. When the Vehicle

                                                         -15-
                                      W1 ri INCjHR V. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 18 of 82




     was returned to PlaintilTs, FORD’s authorized service personnel represented to PlainiilTs that their
 2   Vehicle was fixed. PlaintitTs reasonably relied on these representations.
 3         83.   On July 26,2015, Plaintiffs delivered their 2006 Ford F-350 to an authorized FORD repair
 4   facility, because of an illuminated check engine light.         FORD's authorized service personnel
 5   attempted to repair the Vehicle by pei tbrming a procedure per TSB 09-16-05, and also cleaned the
 6   intake manifold, replaced the exhaust gas recirculation valve and cooler, oil cooler and turbo. When
 7   the Vehicle was returned to PlaintitTs. FORD's authorized service personnel represented to
 8   Plaintiffs that their Vehicle was fixed and that “all [was] ok at this time'". Plaintiffs reasonably
 9   relied on these representations.
10         84.   On February 28,2017, Plaintiffs delivered their 2006 Ford F- 350 to AUBURN FORD, an
1I   authorized FORD repair facility, for its routine maintenance. FORD’s authorized service personnel
12   diagnosed an oil leak and found that the hose and seals need to be replaced. FORD’s authorized
13   service personnel also found oil in the valley of the engine. When the Vehicle was returned.to
14   Plaintiffs, FORD's authorized service personnel represented to Plaintiffs that their Vehicle was
15   fixed. Plaintiffs reasonably relied on these representations.
16         85.   Plaintiffs were never informed by FORD or its authorized dealers, that the issues exhibited
17   by PlaintitTs' Vehicle during the warranty period were related to a known, widespread defect in the
18   engine, and that Plaintiffs' Vehicle exhibited different symptoms from the same underlying engine
19   defect. FORD went through great lengths to ensure that such information remained confidential,
20   and would not be disseminated to the public as explained in detail in Paragraphs 16 through 56
21   above.
22         86.   At all points at which FORD and its authorized agents, made representations about
23   Plaintiffs' Vehicle being repaired, Defendant and its aulhorizxd agents were aware that the repairs
24   perfonned on the Vehicle would not pemianently repair the Vehicle and did not confomi the
25   Vehicle with the terms of the warranties provided.
26         87.   Plaintiffs relied on Defendants' and their authorized agent's representations that the
27   Vehicle vvas repaired and that Defendants conformed the Vehicle to the terms of the warranties.'
28   ///

                                                       -16-
                                     WITTINGER V. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 19 of 82




           88.   PlaimitTs were reasonable in iheir reliance on Delendant's representaiions about its ability
2    to repair the Vehicle.
 3         89.   Plaintiffs did not, and could not, know that Defendant was unable to repair the Vehicle
4    because of Defendant’s repeated misrepresentations about the sufilcicncy of the repairs performed.
 5                                          FIRST CAUSE OF ACTION
 6                          Fraud in the Inducement - Intentional Misrepresentation
 7                                         (Against Defendant FORD Only)
 8         90.   Plaintiffs' fraud-based claims in this cause of actioi^ arise from the following factual
 9   circumstances, by w'hich FORD induced Plaintiffs to enter into a Retail Installment Sales Contract,
10   attached hereto as Exhibit 1. That Retail Installment Sales Contract and the facts suirounding the
11   inducement to enter into such are separate and apart horn any breach of waiTanty allegations made
12   herein, which are based on a separate contract - the written or implied wan anly provided by FORD
13   at the lime of sale of the Vehicle and performed by FORD and its authorized repair facilities.
14                      DEFENDANTS’ INTENTIONAL MISREPRESENTATIONS
15                    ABOUT THE VEHICLE AND ITS 6.0-LlTER DIESEL ENGINE
16         91.   Plaintiffs incoiporate herein by reference each and every allegation contained in the
17   preceding and succeeding paragraphs as though herein fully restated and realleged.
18         92.   As set forth in Paragraph 33 above, FORD distributed promotional materials representing
19   that the 2006 Ford F-350 has the strength to handle the toughest assignments; that the 6.0-liter diesel
                                                                                                          s

20   engine is built ”Ford lough;” that the 6.0-liter engine has “best-in-class lorqxie” and *‘best-in-class
21   diesel horsepower:” that “The all-new 32-valve 6.0 L Pow'cr Stroke V8 turbo diesel generates so
22   much power that an entirely new automatic transmission has been developed to handle the increased
23   loads;” that the 6.0-liter engine was reliable and well-made; that the 2006 Ford F-350 and other
24   vehicles with this engine have superior towing capacity and capabilities; and that the 2006 Ford F-
25   350, and its 6.0-liter engine, were high-quality products that were free from inherent defects.
                                       *                                                                  ^
26         93.   Plaintiffs also observed many television commercials advertising the new 2006 Ford'F-
27   350 as equipped with one of the best diesel engines.
28   ill

                                                        -17-
                                   “*V/ITTINGERV. FORD COMPLAINT
          Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 20 of 82




 1          94.    Prior to entering the sales contract to purchase the Vehicle, FORD made representations
 2        to Plaintiffs through printed marketing materials and through verbal representations by their
 3        authorized agents for communicating that information.
 4          95.    Prior to Plaintiffs' decision to purchase the Vehicle, the sales personnel at FORD’S
 5        authorized dealership represented to PlaintifTs that the 2006 Ford F-350 had superior horsepower
 6        and torque.
 7          96.    At all relevant times, FORD knew the 2006 Ford F-350 had severe and pervasive design,
 8        manufacturing, and quality defects, including defects in its 6.0-liter Navistar engine; that the 2006
 9        Ford F-350 would exhibit delects that would prevent the Vehicle frotn being merchantable; that
10        the defects would substantially impair the use, value, or safety ofthe Vehicle; and that the Vehicle’s
11        defects would not be repaired and eliminated under the applicable wairanties.
                                                                                                             i
12          97.    Prior to Plaintiffs’ execution of the sales contract for purchase of the Vehicle, FORD was
13        aware that the changes to the 6.0-litcr engine that FORD had performed in its unsuccessful attempts
14        to eliminate the inherent defects of the engine had drastically reduced the power of the engine, such
15        that 2006 Ford F'350 vehicles equipped with the 6.0-liter engine did not meet the supposedly
16        superior towing and hauling capabilities touted by FORD in its marketing brochures for the truck,
17        FORD nevertheless continued to falsely state in the marketing brochures for the 2006 Ford F-350
18        they provided to customers, including Plaintiffs, that the 2006 Ford F-350 with the 6.0-liter engine
19        had “the best in class towing capacities” that allowed a customer to **tow what you want, where you
20        want,” and that the truck “is ready to tow the heaviest loads with the greatest of ease.”
21           98.   Plaintiffs also observed many television commercials advertising the new 2006 Ford F-
22        350 as equipped with one of the best diesel engines.                                               ‘
23           99.   Prior to entering the sales contract to purchase the Vehicle. FORD made representations
24        to Plaintiffs through printed marketing materials and through verbal representations by their
25        authorized agents for communicating that information.
26           100. Prior to Plaintiffs' decision to purchase the Vehicle, the sales personnel at FORD's
27        authorized dealership represented to Plaintiffs that the 2006 Ford F-350 had superior horsepower
28        and torque.

                                                          -18-
                                       WITTlNGER v. FORD COMPLAINT



     I.
          Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 21 of 82




                            DEFENDANTS’ INTENT AND PLAINTIFFS’ RELIANCE
 2                                   ON DEFENDANTS’ REPRESENTATIONS
 3           101. I'ORD, as alleged above, therefore intentionally made the foregoing misrepresentations of
 4        material facts to PlaintitTs concerning the qualities, attributes, and lack of defects of the 6.0-liler
 5        engine and the 2006 Ford F-350, including, but not limited to, false facts concerning the superior
 6        reliability and defect-free nature of the engine, the false fact that the engine is the best and most
 7        dependable die.sel engine in its class, and false facts concerning the superior lowing ability of the
 8        truck vvith the 6.0-liter engine, prior to Plaintiffs entering into the sales contract for purchase of the
 9        Vehicle, despite FORD’s knowledge that these repre.sentaiions of material facts made to PlaintifYs
10        conceming the qualities, attributes, and lack of defects of the engine and the 2006 Ford F-350 were
ll        false at the time they were made.
12i          102. Each of the foregoing misrepresentations of fact by FORD was. as alleged above,
13        authorized and ralifted by their respective officers, directors, and/or managers. Including but not
14        limited to Charlie Freese (FORD’s Chief Engineer of Diesel Engines), Steve Henderson (FORD
15        E.xecuiive), Frank Ligon (FORD’s Director of Service Engineering Operations), and Michael
16        Berardi (FORD's CBG Manager), and others, who had knowledge of the falsity of these foregoing
17        misrepre.sentations of fact but who nevertheless authorized and ratified these foregoing
1$        misrepresentations of fact made to Plaintiffs.
19           103. FORD intended that Plaintiffs rely on the foregoing representations that the 2006 Ford F-
                                                                                                                 I
20        350 did not have inherent and irreparable defects, and that the 2006 Ford F-350 had superior towing
                                           t

21        capacities and capabilities, to induce PlaintitTs to buy the (ruck.
                                           I

22           104. PlaintitTs justifiably and reasonably relied on FORD’.s foregoing representations regarding
23        the truck’s lack of defects and its capabilities and qualities when deciding to purchase the Vehicle.
24           105. Plaintiffs were harmed, in part or in whole, as a result of their reliance upon FORD’s
25        representations, as they purchased a vehicle they would not have oiherwi.se purchased.
26                                   HARM TO PLAINTIFFS AND DAMAGES
27           106. PlaintitTs' reliance on FORD's representations was a substantial factor in causing them
28        harm.

                                                            -19-
                                        WITTINGER V. FORD COMPLAINT


      I
     t

     I

         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 22 of 82




                     PLAINXrFFS’ VEHICLE SUFFERED FROM THE KNOWN DEFECTS
 2           107. Subsequent to purchasing the Vehicle, Plaintiffs began experiencing problems with their
 3       Vehicle. Plaintifts took their truck to FORD'S authorized repair facilities for engine repairs on
 4       several separate occasions because of numerous problems with the engine.
 5           108. As the result of the repeated problems with Plaintiffs' Vehicle, in addition to otlicr
 6       attempted repairs, FORD replaced many of the "usual suspects.”
 7           109. FORD knew that the repairs performed on Plaintiffs’ Vehicle would not remedy the issues
 8       with Plaintitfs' Vehicle.
 9           110. Asa result ol FORD s fraudulent acts, Plaintiffs seek rescission of the contract, restitution
10       ot all payments made towards the Vehicle, and damages in an amount to be determined at the lime
         of trial.
12          111. Asa result of FORD’s fraudulent acts. Plaintiffs also suffered diminution in the value of
13       their Vehicle, out-of-pocket expen.ses, and damages in the amount of the difference between the
14       value of the Vehicle equipped with the defective engine and the value of the Vehicle if it had been
15       equipped as warranted.
16                                FORD^S CONDUCT WAS REPREHENSIBLE
17                        AND WARRANTS AN AWARD OF PUNITIVE DAMAGKS
18          112. FORD’s conduct in employing these unfair and deceptive sales practices was malicious,
19       willful, recklessly disregarded the harm to consumers, and was so reprehensible as to warrant the
20       imposition of punitive damages.
21          113. In addition, FORD’s deliberate failure to disclose the defects to the 6.0-liter engine was
22       undertaken on a massive scale. Beginning in 2002 and continuing through the 2006 production
23       year and beyond. FORD did not make any disclosures to consumers, through its dealerships or
24       otherwise, regarding the engine defects in any of the model years for the "Super Duty” product line.
25       Yet. by 2007, the 6.0-Iiter engine already had "unprecedented repair rales,” according to Robert
26       Fascetti, FORD’s director of V-Fngine and Diesel Engineering for the North American Engine
27       Organization, in a sworn affidavit, Fascetti stated that repairs of the b.O-liter engine had accounted
28       for "approximately 80% of all of Ford’s warranty spending on engines.

                                                         -20-
                                      WITflNGER V. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 23 of 82
                                           *




        114. At the same lime, FORD earned enormous profits as a result of its failure to disclose the
 2   defects. During the period that such vehicles were on the market. FORD’S vehicles equipped with
 3   the 6.0-liier engine provided FORD with high gross profit margins. In addition, because engine
 4   replacements cost more than ten times the cost of the lesser repairs implemented by dealers. FORD
 5   prollled enormously by refu.sing to authorize necessary major engine repairs or engine replacements
 6   during the warranty period, instead only authorizing less expensive services (such as cleanings or
 7   injector replacements), which were not adequate repairs and which would merely serve as a
 8   temporary measure until the problems resurlaccd alter the warranty expired.
 9      115. The foregoing fraudulent and wrongful acts by FORD, as alleged above, were authorized
10   and ralitled by their respective officers, directors, and/or managers, including but not limited to
11   Charlie Freese (FORD’s Chief Engineer of Diesel Engines), Steve Henderson (FORD Executive),
12   Frank Ligon (FORD’s Director of Service Engineering Operations), and Michael Berardi (FORD’s
13   CBG Manager). FORD's agents or employees also committed the wrongful acts set forth above
14   with the foregoing knowledge, authorization, approval, direction, or ratification of an officer,
15   director, or managing agent of FORD pursuant to implicit or explicit company plans, schemes, or
16   policies regarding the advertising and sale of Ford-brand trucks with 6.0-liter diesel engines.
17   Alternatively, the aforementioned wrongful acts were committed by an officer, director, or
18   managing agent of FORD.
19      1 16. Because of FORD’s fraudulent acts, and because of the reprehensible nature and wide

20   scale and profitability of FORD’s conduct, an award of punitive damages is appropriate.
21      117. In committing the foregoing acts of fraud pur.suant to their respective policies and
22   procedures for selling vehicles equipped with Navistar 6.0-liter engines, FORD was guilty of
23   oppression, fraud, and/or malice as the terms are defined in Civil Code section 3294.
24                                   SECOND CAUSE OF ACTION
25                                     Negligent Misrepresentation
26                                  (Against Defendant FORD Only)
27      118. Plaintiffs incoiporaie herein by reference each and every allegation contained in the
28   preceding and succeeding paragraphs as though herein fully restated and realleged.

                                                    -21-
                                  WITFINGbR V. FORD COMPLAIN T
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 24 of 82




           1 !9. Plaintiffs fraud-based claims in this cause of action arise from the foregoing and following
 2    factual circumstances, by which FORD induced Plaintiffs to enter into a Retail Installment Sales
 3    Contract, attached hereto as Exhibit I. That Retail Installment Sales Contract and the facts
 4    surrounding the inducement to enter into such are separate and apart from any breach of warranty
 5    allegations made herein, which are based on a separate contract - the written or implied warranty
 6    provided by FORD at the time of sale of the Vehicle.
 7         120. FORD, through their authorized employees and agents, represented to Plaintiffs that the
 8    2006 Ford F-350 s 6.0-litcr diesel engine did not have inherent defects, that the Vehicle would be
 9   Iree from inherent defects, a)id that any detects with the Vehicle could be repaired under the
10   applicable warranties.
11         121. Although FORD may have honestly believed that the representation was true, FORD had
12   no reasonable grounds for believing the representations were true when FORD made them.
13         122. At the time of the sale of the Vehicle, FORD knew the 2006 Ford F-350 had inherent
                                                                                                          i
14   defects, including defects in its 6.0-liler Navistar engine; that the 2006 Ford F-350 would exhibit
15   defects that would prevent the truck from being merchantable; that the 2006 Ford F-350 would
16   exhibit defects that w'ould substantially impair the use, value, or safety of the truck; and that tlie
17   2006 Ford F-350 s defects could not be repaired and eliminated under the applicable warranties.
18         123. The repre.senialions were made at the time of the sale of the Vehicle to Plaintiffs and
19   throughout the warranty period.
20         124. The foregoing defective condition of the 2006 Ford F-350 was knowm only to FORD, and
21   Plaintifits could not discover those defects and did not discover them until after years of using the
22   Vehicle.
23         125. FORD at all relevant limes actively concealed the 2006 Ford F-350's known, inherent
24   defects from the public, including Plaintiffs.
25         126. FORD'S representations were not true.
26         127. FOlU) had no reasonable grounds for believing the representations were true when FORD
27   made them.
28   ///

                                                       -22-
                                    WITTINGER v. FORD COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 25 of 82




     I       128. FORD'S misrepresentations were material to Plaintiffs’ decision to buy the truck. They
 2       would not have bought the 2006 Ford F-350 had they known the truth about the defects in the
 3       engine.
 4           129. FORD was negligent in making these representations, which induced PlaintilTs to buy the
 5       Vehicle.
 6           130. Plaintiffs reasonably relied on FORD’s representations.
 7           131. Plaintiffs were harmed, in pan or in whole, as a result of FORD's negligent
 8       misrepresentations.
 9           132. Plaintiffs’ reliance was a substantial factor in causing their hamv
10           133. As a result of FORD’s fraudulent acts. Plaintiffs seek rescission of the contract, restitution
11       of all payments made towards the Vehicle, and damages in an amount to be detennined at the time
12       of trial.
13           134. As a result ot FORD's fraudulent acts, Plaintiffs also suffered diminution in the value of
14       their Vehicle, out-of-pocket e.xpenses. and damages in the amount of the difference between the
15       value of the Vehicle equipped with the defective engine and the value of the Vehicle ifil had been
16       equipped as warranted.
17          135. FORD knew, or wa.s negligent of the fact, that if it disclosed the 2006 Ford F-350’s defects
18       and their inability to repair them, Plaintiffs would not purchase the truck.
19          136. Through the above-described deceitful tactics, FORD’s negligent misrepresentation led
20       PlaintilTs into purchasing a truck they would not have otherwise purchased.
21          137. FORD had a pattern and practice ofeommitting similar misrepresentations.
22          138. In committing the above-described wrongful acts, FORD was guilty of oppression, fraud,
23       or malice, because the acts were perpetrated pursuant to FORD's plans, schemes, or company
24       policies to deceive, defraud, mislead, or lake unfair advantage of buyers of Ford-brand trucks with
25       6.0-iiler diesel engines.
26          139. 1 he foregoing fraudulent and wrongful acts, as alleged above, were authorized and ratified
27       by FORD's officers, directors, and/or managers, including but not limited to Charlie Freese
28       (FORD-s Chiet Engineer of Diesel Engines), Steve Hendenson (FORD Executive). Frank Ligon

                                                          -23-
                                       WITTINGER V. FORD COMPLAlN f
      Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 26 of 82




      (FORD'S Director of Service Engineering Operations), and Michael Berardi (FORD's CBG
 2    Manager). FORD’s agents or employees also committed the wrongful acts set forth above with the
 3    foregoing knowledge, authorization, approval, direction, or ratification of an officer, director, or
 4    managing agent of FORD pursuant to an implicit or explicit company plan, scheme, or policy
 5    regarding the advertising and sale of Ford-brand trucks with 6.0-liter diesel engines. Alternatively,
 6    the aforementioned wrongful acts were committed by an officer, director, or managing agent of
 7    FORD.
 8                                        THIRD CAUSE OF ACTION
 9                                   Fraud in the Inducement - Concealment
10                                       (Against Defendant FORD Only)
11          140. Plaintiffs incorporate herein by reference each and every allegation contained in the
12    preceding and succeeding paragraphs as though herein fully restated and realleged.
13          141. Plaintiffs’ fraud-based claims in this cause of action arise from the foregoing and following
14    factual circumstances, by which FORD induced Plaintiffs to enter into a Retail Installment Sales
1.5   Contract, attached hereto as Exhibit 1. That Retail Installment Sales Contract and the facts
16    surrounding the inducement to enter into .such arc separate and apart from any breach of warranty
17    allegations made herein, which are based on a separate contract — the written or implied warranty
18    provided by FORD at the time of sale of the Vehicle.
19                                     FORD CONCEALED IMPORTANT FACTS
20          142. FORD, through its authorized employees and agents, intentionally concealed the fact that
2!    the 2006 Ford F-350 was equipped with a defective Navistar 6.0-liter diesel engine, which FORD
22    could not repair under its express written warranty, that the 2006 Ford F-350 would exhibit defects
23    that would prevent the truck from being merchantable, that the 2006 Ford F-350 would exhibit
24    defects that would subsianiially impair the use, value, or safety of the truck, and that the 2006 Ford
25    F-350’s defects could not be repaired and eliminated under the applicable warranties.
26          143. Information regarding these defects, which relate to the truck's reliability, cost to maintain,
27    value, and safely, is material to a reasonable consumer in deciding whether to purchase a vehicle.
28    ///

                                                          -24-
                                      WriTINGER V. FORD COMPLAINT
             Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 27 of 82




     1          144. These iacts were only known lo FORD and Plainlifts could iiol have discovered these Tacts.
 0
                145. FORD had a duty to disclose information on the 2006 Ford F-350's defects, because it
 3           possessed exclusive and superior knowledge of the defects.
 4              146. FORD actively concealed these important facts from Plaintiffs or prevented them from
 5           discovering the.se facts by failing to disclose the defects in any manner and by representing that the
 6           defects could be repaired, even though they knew the defects could never be repaired.
 7              147. FORD was aware ol the defects in the 6.0-liter Navistar diesel engine and owed a duty to
 8           disclose the defective properties of their products to Plaintiffs because FORD had exclusive and
 9           superior knowledge of material facts, to vvit the defective properties of its products, which facts
10           were not available to Plaintiffs.
11              148. FORD intentionally concealed the fact that the 6.0-liler Navistar diesel eitgine suflcred
12           from what FORD internally refen’ed to as "the usual suspects,'’ was iireparable, and did not have
13           the towing capacity or the quality for which it was advertised.
14              149. The foregoing fraudulent concealment of facts were authorized and ratified by FORD’s
15           olficers, director, and/or managers, including but not limited to Charlie Freese (FORD's Chief
16           bngincer of Diesel Engines), Steve Henderson (FORD Executive), Frank Ligon (FORD’s Director
17           of Service Engineering Operations), and Michael Berardi (FORD’s CBG Manager), who had
18           knowledge of the foregoing inherent and irreparable defects of the 6.0-liter engine in the 2006 Ford
19           F-350, but w'ho nevertheless authorized and ratified the concealment of these foregoing defects
20           from consumers, including Plaintiffs.
21              150. Plaintiffs could not have discovered the concealed facts.
22              151. The concealed facts, had they been known lo PlaintifTs, would have been material to
23           Plaintiffs' decision to buy the truck, and if they would have known the concealed facts, they would
24           not have bought the 2006 Ford F-350.
25                                               DEFENDANTS’ INTENT AND
26                                         PLAINTIFFS’ REASONABLE RELIANCE
27              152. FORD knew that if it disclosed the 2006 Ford F-350’s inherent defects and its inability to
28           repair them. PlaintifTs and other consumers would not purchase the 2006 Ford F-350 trucks.

                                                             -25-
                                          WITTINGER v. FORD COMPLAINT



         i
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 28 of 82




 1   including the Vehicle.
 2      153. Through the above-described deceilfu! tactics, Defendants tricked Plaintiffs into
 3   puicliasing a truck they would not have otherwise purchased.
 4      154. FORD intended to deceive PlaintifTs by concealing the foregoing facts from Plaintiffs so
 5   that they would purchase the 2006 Ford F-350, an iireparable, defective vehicle with lower tow-ing
 6   capacity and quality than advertised.
 7      155. At the time ol sale of the Vehicle, Plaintiffs reasonably relied on FORD’s deception.
 8                                           HARM TO PLAINTIFFS
 9      156. Plaintiffs' reliance on concealment was a substantial factor in causing them hann.
10      157. As a result ot FORD’s fraudulent acts, Plaintiffs seek rescission of the contract, restitution
     of all payments made towards the 2006 Ford F-350, and damages in an amount to be determined at
12   the time of trial.
13      158. As a result ofFORD's fraudulent acts, Plaintiffs also suffered diminution in the value of
14   their Vehicle, out-of-pocket expenses, and damages in the amount of the difference between the
15   value of the Vehicle equipped with the defective engine and the value of the Vehicle if it had been
16   equipped as warranted.
17      159. In committing the foregoing acts of fraud pursuant to their respective policies and
18   procedures for selling vehicles equipped with Navistar 6.0-liter engines, FORD was guilty of
19   oppression, fraud, and/or malice as the temis are defined in Civil Code section 3294.
20      160. FORD has a pattern of committing similar acts of fraud on its consumers.
21      161. The foregoing fraudulent and wrongful acts were authorized and ratified by FORD's
22   respective officers, directors, and/or managers, including but not limited to Charlie Freese (FORD’s
23   Chief Engineer of Diesel Engines), Steve Henderson (FORD Executive), Frank Ligon (FORD’s
24   Director of Service Engineering Operations), and Michael Berardi (FORD’s CBG Manager).
25   I'ORD s agents or employees also committed the wrongful acts set forth above with the foregoing
26   knowledge, authorization, approval, direction, or ratification of an officer, director, or managing
27   agent of FORD pursuant to implicit or explicit company plans, schemes, or policies regarding the
28   advertising and sale of Ford-brand trucks with 6.0-liter diesel engines.           Alternatively, the
                                                     -26-
                                  WlTTfNGERv. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 29 of 82




 1   aforemcniioned WTongfu! acts were commitied by an officer, director, or managing agent of FORD.
 2         162. Because of FORD's fraudulent acts, an award of punitive damages is appropriate.
 3                                         FOURTH CAUSE OF ACTION
 4               Fraud in the Performance of Warranty Contract - Intentional Misrepresentation
 5                                      (Against Defendant FORD Only)
 6         163. Plaintiffs incorporate herein by reference each and every allegation contained in the
 7   preceding paragraphs as though herein fully restated and realleged.
 8         164. From and after the time of Plaintiffs’ purchase of the Vehicle, FORD’s express written
 9   warranty applied to the Vehicle, including the provisions of FORD’s 6.0-liter Powcrslroke Diesel
10   Engine Wan’anly which covered the “engine and engine components against defects in factory-
11   supplied materials or vvorkman.ship for five years after the warranty start date or 100,000 miles,
12   wliichever occurs first/’ and which provided “[djuring this coverage period, authorized Ford dealers
13   will repair, replace, or adjust all parts on your vehicle that are defective in factory-supplied materials
14   or workmanship.*’
15         165. The express warranty, including iHe 6.0-liter Powerstroke Diesel Engine Warrajity, was a
16   separate contract from the sales contract and was made directly between FORD and Plaintiffs,
17   wherein FORD made the material representation of fact to Plaintiffs that FORD, through its
18   authorized dealers, would perform the warranty contract by repairing or otherwise eliminating all
19   defects in the 6.0-liter engine occumng during the warranty period, even if repairing or eliminating
20   the defects required the replacement of the entire engine or the entire vehicle.
21         166. As alleged more fully herein, FORD intentionally and fraudulently misrepresented
22   material facts in its 6.0-liter Powerstroke Diesel Engine Wairanty by representing that FORD,
23   through its authorized dealers, would repair or otherwise eliminate ail defects in the 6.0-Iiter engine
24   which occurred during the wairanty period, because FORD knew before and at the lime this

25   warranty was prepared by FORD and presented to Plaintiffs, that the 6.0-liter engine in the Vehicle
26   had serious inherent defects which FORD could not and would not repair or eliminate during the
27   express wairanty period.
28   ///

                                                       -27-
                                   WITTINGER v. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 30 of 82




        167. At the time FORI) provided the express warranty to Plaintiffs, and at all times thereafter.
 2   FORD knowingly had no intention to perfomi its contractual obligation to repair or eliminate the
 3   inherent defects o! the 6.0-liier engine, of which FORD was aware during the wananty period.
 4   Instead, at the time this warranty was prepared and provided to Plaintifts and at all times thereafter,
 5   FORD had an intentional policy and scheme in effect of refusing to authorize ‘*major“ repairs or
 6   replacements of 6.0-liter engines, even when necessary to repair or eliminate the inherent
 7   irreparable defects of the 6.0-liter engine.
 S      168. I hrough this policy and scheme, FORD instructed its authorized dealers to only perform
 9   limited and knowingly ineffective repairs of the 6.0-liler engine, in order to save FORD millions of
10   dollars in warranty expenses, and in order to leave consumers saddled with these inherently
11   defective vehicles after their warranty periods expired, who would then be required to pay
12   substantial out-of-pocket expenses in attempting to repair the persistent problems caused by the
13   engine's inherent defects.
14      169. FORD thereby fraudulently performed its obligations under the express warranty between
15   PlaintilTs and FORD. FORD’s fraudulent performance of the warranty contract was carried out, in
16   part, by i'ORD’s traudulent misrepresentations in the express warranty that FORD would repair or
17   eliminate delects in the 6.0-liter engine, even if doing so required major repairs or replacement of
18   the engine, or replacement of the vehicle. FORD’s fraudulent perfonnance of the warranty contract
19   was also carried out. in part, by FORD’s refusal to perform major repairs or replacement of the
20   engine or Vehicle when FORD became aware of the presence of these inherent engine defects in
21   the Plaintiffs Vehicle, which FORD was well aware could not be repaired or eliminated by FORD
22   during the warranty period.
23      170. FORD s warranty contract does not provide FORD a license to cheat or defraud PlaintilTs,
24   because the State nf California has a legitimate and compelling iniere.st in preserving a business
25   climate free ol fraud and deceptive practices. (See Robinson Helicopier Co.. Inc. v. Dana Corp.
26   (2004) 34 Cal.4"' 979. 991-993 ("economic loss rule” did not apply to fraud claims arising from
27   intentional misrepresentations of fact related to the performance of a contract; Las Palmas
28   A.s-.'fociate.'i v. Las Palmas Cenfer Associoies (\99\) 235 Cal.App.3d 1220, 1238 (‘^economic loss

                                                     -28-
                                   WITTlNCiER V. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 31 of 82




     rule*’ did noi apply to fraud claims arising from intentional misrepresentations concerning the
 2   defendant's intent to perform a contract, and stating: “Section 1710. subdivision (4). defines fraud
 3   as the making of a promise done without any intention of performing the obligation. A promise to
 4   do something necessarily implies the intention to perform, and where such an intention is absent,
 5   there is an implied misrepresentation of fact, which is actionable fraud").)
 6                     FORD^S KNOWLEDGE OF IRREPARABLE DEFECTS
 7                                    OF THE e.O-LITFR ENGINE
 8      171. As alleged in paragraphs 16 through 32 and 35 through 46 above, FORD's 6.0-liter engines
 9   have severe and pervasive design, manufacturing, and quality defects which have been known by
10   FORD since 2002 and continuing thereafter.
11      172. The defects in the 6.0-liter engine caused FORD to delay the initial launch of the engine
12   from an August 1,2002 launch date until November 4. 2002.
13      173. On May 15, 2002, as FORD was planning production of the first 2004 vehicles equipped
14   with the 6.0-liter engine. Charlie Freese, FORD'S Chief Engineer of Diesel Engines, identified
15   “multiple high ri.sk items" with the 6.0-liter engine, which would delay the production start,
16   including Injection Control Pressure Sensor (ICP) failures, piston failures, and injector failures
17   which were “of particularly great conceni." The problems were so serious that FORD considered
18   extending production of the predecessor 7.3-iiter engine, in place of the 6.0-liter engine.
19      174. On May 29, 2002, with the engine build kick-off just four days away, Freese identified
20   additional “major issues" with the 6.0-liler engine, in addition to the ICP failures, piston failures,
21   and injector failures. Those “new concerns^’ included, among others, problems with the head
22   gasket.s, turbo charger, the engine idle, and the injector driver module (IDM).
23      175. By August 23, 2002, FORD still was addressing injector defects causing idle problems,
24   cold start problems, engine stall problems, and injector failures. Although Navistar sent engines

25   with new process injectors to FORD, the durability tests for these engines were scheduled for
26   completion the week of October 9, 2002, less than a month before production was to begin.
27      176. As the November 4, 2002 production dale neared, problems .with the 6.0-liter engine
28   persisted; FORD was unable to deiemtine their root cause. FORD decided it could not continue

                                                     -29-
                                  WITTINGER V. FORD COMPLAIN’f
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 32 of 82




 I   delaying the launch, and instead began producing and selling the 2006 Ford F-350 equipped with
 2   the 6.0-liter engine, knowing its engine was defective.
 3      177. On November 12, 2002, Steven Henderson, a FORD e.xecutive, wrote that FORD was '‘in
 4   the middle of the 6.0L launch, and ... things are not going well.”’ Although the launch was delayed
 5   a week, and the entire Navistar team was working full time, the problems were “not fully resolved
 6   yet."
 7      178. Without remedying the defects, FORD continued to equip subsequent model years of the
 8   E.xcursion, including the 2003 model, with the 6.0-liter engine. Regardless of tweaks made to the
 9   6.0-liter engine by FORD during subsequent model years, these same defects to the engine persisted
10   throughout FORD’s production and sale of the trucks.
11      179. At all relevant times, FORD knew the 2006 Ford F-350 had inherent defects, including
12   defects in its 6.0-liter Navistar engine, that the 2006 Ford F-350 would exhibit defects that would
13   prevent the truck from being merchantable, that the 2006 Ford F-350 would substantially impair
14   the use, value, or safety of the truck, and that the 2006 Ford F-350‘s defects would not be repaired
15   and eliminated under the applicable warranties.
16      180. Throughout FORD’s production and sale of the engines, FORD never developed a repair
17   plan in which FORD would comply with the above express warranties by identifying and
18   eliminating the root cause of defects to the 6.0-liter engines. As detailed in the September 7, 2004
19   memorandum from Frank Ligon, FORD’s Director of Service Engineering Operations, FORD did
20   ‘*not have a definitive repair action or production parts to properly address the concern universe."
21   As revealed in an October 2004 email between FORD executives, FORD rejected pilot programs
22   that would have had FORD technical experts assist dealerships w'ith repairs.
23      181. Nor did FORD implement a formal recall program that would have required FORD to
24   replace the defective engines. FORD e.xecutives had suggested that FORD authorize full and
25   complete repairs of defective engines - essentially throwing the "kitchen sink" at the vehicle in
26   order to help eliminate the need for subsequent repairs. Flowever, in an email on October 8, 2004,
27   Michael Berardi, FORD*s CBG manager, said "[tjhai particular philosophy is opposite of what wc
28   have been training bur dealers to do and could lead to a very expensive warranty bill across

                                                    -30-
                                  WI TTINGER V. FORD COMPLAINT
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 33 of 82




     vehicle lines."
 1      182. FORD instead instructed its authorized dealers to implement a Band-Aid strategy that
 3   permitted the dealers to take only limited repair measures, such as cleaning or replacing individual
 4   components, which did not properly remedy or resolve the underlying defect. This strategy and
 5   .scheme reduced FORD’S warranty spending by millions of dollars, but did nothing to fix the
 6   underlying root causes of the defects in the 6.()-!iter engines.
 7      183. In 2006, for example, among FORD's "6.0-liter Top Parts Warranty Actions" were new
 8   procedures adopted to address “turbo coking” and “EGR coking,” issues that had plagued the engine
 9   since its inception. According to a July 2007 email between FORD executives, rather than replace
10   the coked turbo charger or EGR valve, FORD commenced a program in mid-2006 of simply
11   "cleaning” the parts in question, thus saving FORD a projected $9 million and $2.5 million in
12   warranty spending, respectively, on those two items.
13      184. These minor, limited measures merely addressed the symptoms. For exainple, the removal
14   of built up soot effectively concealed the seriousness and extent of the underlying root eause-poor
15   combustion. FORD’s own study concluded that the cause was improper injector sealing and
16   associated leaks. Moreover, the.se measures misled customers, including Plaintiffs, to believe that
17   the underlying problem had been fixed, when in fact the symptom likely would reoccur on a later
18   date, possibly when the warranty would have expired, typically forcing the additional expenses to
19   be borne by the customer rather than by the dealer.
20      185. In FORD'S own analysis of the multitude of warranty claims on the troubled 6.0-liter
21   engine, it concluded that the problems associated with the 6.0-liter engine were the result of “the
22   same root cause.” As noted above, FORD had attributed the problems to “injector sealing issues.”
23   Specifically, leaks between the fuel rail, combustion chamber, and coolant jacket. Despite having
24   this critical knowledge, FORD concealed it from consumers, and continuously treated the
25   symptoms rather than the underlying “root cause” of the problem.
26      186. On July 22, 2005, Chris Bolen, FORD’s director of North America Powertrain
27   Manufacturing, wrote in a memorandum that the continuous problems with the quality of the 6.0-
28   liter engines were having “disastrous elTects on this customer and segment."

                                                -31-
                                   Win iNGER V. FORD COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 34 of 82




     ]      187. In June 2006, FORD engineers discovered that 6.0 -liier engines exceeded FORD’s own
 2       cylinder pressure specilicaiions lor "nonnally'"' performing engines, prompting one engineer, Mike
 3       Fromniann, to express concern in a June 2006 email that these specifications might be published or
 4       subpoenaed, and could cause FORD to *‘facc a class action." He fhet'efoi'e recommemled fhai all
 5       emails discussing (he issue be Jele/ed.
 6          188. In addition, FORD has computer systems whereby it monitors warranty claims,
 7       communicates vvith its authorized dealers, and monitors the malfunctions and repair records of all
 8       these vehicles. These systems include MORS (Master Owner Relations System), AWS (Analytical
 9       Warranty System), and CQIS (Common Quality Indicator System).
10          189. Through these systems, FORD has detailed information regarding each time a vehicle is
II       brought into a FORD-authorized dealership for repair, including but not limited to the symptoms
12       that required the unit be brought in tor service, the diagnosis of the problem, the repair authorized
13       by FORD, and the work performed on the vehicle.
14          190. FORD accumulated a massive database through which it realized that the minor. limited
15       work it was authorizing was inadequate to properly repair these defective engines, and major
16       repairs, including engine replacement, were necessary to address these defects.
17          191. FORD continued its practice of only authorizing minor, ineffective repairs of these engine
18       defects. FORD unfairly benefitted by this practice because FORD knew that after the warranty
19       c.xpired, the vehicle owner, rather than FORD, would have to pay for all future repairs.
20          192. FORD engineers refened to the failing parts as the '‘usual suspects." In a presentation
21       dated July TO, 2007, FORD stated, “Causal pans are the usual suspects - Cylinder Mead/Head
22       Gasket. Engine Ass'y, EGR Cooler, EGR Valve."
23                                FORD^S INTENT AND PLAINTIFFS^ RELIANCE
24                                    ON FORD’S FALSE REPRESENTATIONS
25          193. As alleged in Paragraphs 16 through 32 and 35 through 46 above, from 2002 onward
26       FORD knew of severe and pervasive design, manufacturing, and quality defects inherent in the 6.0-
27       litei engine that could not be repaired or otherwise eliminated by FORD's authorized service dealers
28       during the express warranty period.

                                                        -32-
                                   - WITT! NG ER'V. FORD COMPLAINT *
     Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 35 of 82




        194. FORD ncvcrilieless made the false representations of material fact in FORD's 6.0-Iiler

 2   Powerstroke Diesel Engine Warranty that FORD, through its authorized service dealers, would

 3   repair or otherwise eliminate all defects in the 6.0-liter engine that occurred during the express

 4   warranty period.

 5      195. I'ORD intended that owners of its vehicles, including Plaintiffs, would rely on the

 6   foregoing false representations of fact in its written warranty, and that such customers would
 7   erroneously believe and expect that FORD would be able to completely repair or otherwise
 8   eliminate all defects in the 6.0-liter engine during the express warranty period.
 9      196. These false representations pemiiited FORD, as alleged in Paragraphs 35 through 46
10   above, to engage in an intentional and concerted policy and scheme of authorizing and performing

It   only limited and knowingly ineffective repairs of the 6.0-liler engine during the wananly period,

12   that FORD knew would not and could not eliminate the inherent and persistent defects of the

13   engines. FORD specifically instmeted its authorized dealers not to perform major repairs to the

14   engines, or replacement of the entire engines, or replacement of the entire trucks.

15      197. FORD s concerted plan and scheme alleged above was intended to save, and indeed did
16   save, millions ol dollars in warranty repair expenses to FORD, and was also intended by FORD to
17   leave customers, including Plaintiffs, saddled with inherently defective vehicles after their warranty
18   periods expired. FORD knew and intended that these customers, including Plaintiffs, would be
19   required to pay substantial out-of-pocket expenses for repairs of the inherently defective engines
20   after the expiration ol the warranty although FORD, according to its representations in the express

21   warranty, slioiild have repaired or replaced the engines at FORD’s expense during the warranty

22   periods.

23      198.   I he foregoing fraudulent misrepresentations of fact were made by FORD at the time of
                                                                                                 \
24   the sale of the Vehicle and continued throughout the warranty period.

25      199. FORD knew that the foregoing misrepresentations of fact were false at the limes when
26   they were made.

27     200. The fraudulent misrepresentations in FORD's 6.0-liter Powerstroke Diesel Engine

28   Wairaniy, as alleged above, were authorized and ratified by FORD's officers, directors, and/or

                                                     -33-
                                  WITTINGGR V. FORD'COMPLAINT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 36 of 82




     1   managers, including but not limited to Charlie Freese (FORX)’s Chief Engineer of Diesel Engines).
 2       Steve Henderson (FORD Executive), Frank Ligon (FORD'S Director of Service Engineering
 3       Operations), and Michael Berardi (FORD’s CBG Manager), who had knowledge of the falsity of
 4       these representations o1 tact but who nevertheless authorized and ratified these representations of
 5       fact by FORD.
 6          201. Plaintilfs, at all material limes, actually and reasonably relied on the foregoing false
 7       representations of fact made by FORD in the 6.0-liter Powerstroke Diesel Engine WaiTanty that
 8       FORD, through its authorized dealers, would perform the express warranty contract by repairing or
 9       otherwise eliminating all defects in the 6.0-liter engine in the Vehicle that occurred during the
10       warranty' period.
11          202. In reliance on these foregoing false representations of fact, Plaintiffs reasonably believed
12       that repairs being performed on the Vehicle by FORD’s authorized dealer during the warranty
13       period were intended to fully repair or eliminate the engine problems, and that the repairs would,
14       in fact, fully repair or eliminate the engine problems being experienced by Plaintiffs.
15                             HARM TO PLAINTIFFS AND DAMAGES FROM
16                       FORD*S FRAUDULENT PERFORMANCE OF CONTRACT
17          203. The defective condition of the 6.0-liter diesel engine in the Vehicle was known only to
18       FORD, and Plaiiuifls could not have discovered these defects through reasonable diligence, and, in
19       fact, and did not discover these defects until after several years of using the Vehicle.
20          204. After purchasing the Vehicle, Plaintiffs began experiencing problems with their Excursion.
21       Plaintiffs took their (ruck to a FORD-authorized dealership for engine repairs on several separate
22       occasions because of numerous problems with the engine.
23         205. 1 he FORD authorized dealership attempted to repair the foregoing problems with the truck
24       on numerous occasions. However, these repairs failed to pennanently remedy the underlying root

25       defects of the truck’s 6.0-liter engine, as alleged above, which persisted throughout the wairanty
26       period for the engine and caused persistent engine problems, and which inherent engine defects
27       FORD knew at all material times, as alleged above, would not and could not be fully repaired or
28       eliminated by FORD's authorized dealer during the warranty period for the engine, despite FORD’s
                                                         -34-
                                      WITTINOER v. FORD COMPLAiNT
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 37 of 82




     1    niisrcpresentalions of I'aci made in FORD'S warranty for the engine provided to Plaintiffs on which
     2    they relied that all engine defects would be repaired or eliminated by FORD.
     3         206. These engine problems became so persistent that Plaintiffs were unable to use or rely on
 4        the Veliicle. Failure of the truck in its essential purpose was, and continues to be. extremely
     5    fiustiating and costly to Plaintiffs. As a result ol the persistent engine problems. Plaintiffs have
 6        incurred significant out-of-pocket expenses for repairs and services to the engine, and have also
 7        incurred other costs due to the engine problems.
 8             207. PlaimifTs have thereby been left as the owners of a 2006 Ford F-350 with persistent engine
 9        defects that have not been and cannot be fully repaired or eliminated, and which FORD knew would
10        not be and could not be repaired or eliminated during the wari’aniy period absent a replacement of
11        the engine and/or a replacement of the truck, which necessary replacement FORD refused to do
12        based on its policy and scheme alleged above.
13             208. Plaintiffs were therefore harmed as a direct and proximate result of the fraudulent
14        misrepiesentations ol fact by FORD, and as a result of FORD's fraudulent performance of the
15        expiess warranty contract in knowingly and intentionally failing to repair or eliminate all defects
16        with the 6.0-!iter engine in the Vehicle that occurred during the warranty period.
17             209. Plaintiffs' reliance on FORD's foregoing fraudulent misrepresentations of fact, and
18       FORD s fraudulent perfomiance of the express warranty contract, was therefore, as alleged above,
19       a substantial factor in causing them harm.
20             210. As a result of FORD s foregoing fraudulent performance of the warranty contract,
2)       Plaintiffs seek resci.ssion of the sales contract for the purchase of the Vehicle, restitution of all
22       payments made towards the Vehicle, oui-of-pockcl expenses, and damages in an amount to be
23       determined at the time of trial.
24             211. As a result ol FORD's foregoing fraudulent performance of the contract, Plaintiffs have
25       also suffered diminution in the value ol the Vehicle, and suffered damages in the amount of the
26       dilfeicncc between the value of the Vehicle actually equipped with the defective engine and the
27       value ol the Vehicle if it had been equipped as warranted.
                                                                                                           /
28       ///

                                                          -35-
                                       WfniNUliR v. FORD COMPLAINT



                                                                                                           f
      Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 38 of 82




                                FORD^S CONDUCT WAS REPREHENSIRLF.
 2
                         AND WARRANTS AN AWARD OF PUNITIVE DAMAGES
 3       212. As previously alleged herein, FORD exhibited a pattern and practice from 2002 onward of
 4     fraudulently misrepresenting in FORD’s 6.0-iiter Powerstroke Diesel Engine Warranty for its 2006
 .5    Ford F-350, including for the Plaintiffs' Vehicle, that FORD, through its authorized dealers, would
 6     repair or eliminate all defects in the engine which occurred during the warranty period. FORD
 7    made these foregoing false representations of fact in the warranty to its customers, including
 8    Plaintiffs, as alleged above, despite the tact that FORD knew at this time and therealfer that the
 9    inherent root delects of the 6.0-liter engine would not be repaired or eliminated during the wananty
10    period absent major repairs or a replacement of the engine or the vehicle. FORD made these
11    foregoing false representations of fact in the warranty to its customers, including Plaintiffs, despite
12    the fact that hORD, as alleged above, had instaicted its authorized dealers not to perform these
13    major lepairs or to replace the defective engines or the vehicles, but instead to only perform limited
14    and ineffective repairs of the engines which FORD knevv would not repair or eliminate these
15    inherent defects oi the engines. This fraudulent policy and scheme, as alleged above, was intended
16    by FORD to save, and indeed did save FORD, millions of dollars in warranty repair expenses for
17    the 6.0-liler engines of FORD’s customers from 2002 onward, including Plaintiffs. This fraudulent
18    policy and scheme, as alleged above, was also intended by FORD to leave its customers, including
19    Plaintiffs, saddled with FORD vehicles equipped with the inherently defective 6.0-liter engines, so
20    these customers, including Plaintiffs, would thereafter be required to pay substantial out-of-pocket
21    expenses for future repairs of the defective engines and vehicles, which. i'ORD, according to the
22    representations made in the warranty provided to FORD’s customers, including Plaintiffs, should
23    have rightly repaired or replaced at FORD's expense during the warranty period for these
24    customers, including Plaintiffs.
25      213. At the same lime, FORD earned enonnous profits as a result of its failure to repair or
26    eliminate the defects of the 6.0-liter engine in the vehicles of unwary consumers who purchased
27    FORD s vehicles without knowledge of the 6.0-liier engine’s serious and irreparable inherent
28    defects, and who relied on FORD’s misrepresentations of fact made in the express warranty for the

      _______________________________________06^_______________________________________
                                   WriTTNGHR V. FORD COMPLAINT
              Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 39 of 82




               0.0-liter liter engine that FORD would repair or eliminate all defects of the engine which occurred
     2         during the vvaiianty period, including replacement ol Ihe engine or the vehicles if necessary to fully
     3         icpaii or eliminate the engine s defects. Indeed, during the period that trucks equipped with the
     4         6.0-liter engine were on the market, this engine provided FORD witli high gross prolit margins. In
     5         addition, because engine replacements cost more than ten times the cost of the lesser and limited
  6            ineffective repairs which FORD instructed its authorized dealers to perform. FORD profited
         ;■




     7        enormously by refusing to authorize necessary major engine repairs and/or engine replacements
  8           during the warranty period, instead only authorizing less expensive services (such as cleanings or
  9            injectoi replacements), which were not adequate repairs and which would merely serve as a
 10           temporaiy measure until the problems resurfaced and continued after the warranty for the engine
 11           expired.
 12              214. FORD s foregoing conduct in employing these unfair, fraudulent, and deceptive practices
13            was malicious, willtul, recklessly disregarded the harm to consumers, including Plaintiff, and was
14            so reprehensible as to warrant the imposition of punitive damages.
15               215. 1 he foregoing traudulent and wrongiul acts by FORD, as alleged above, were authorized
16            and ratified by FORD's officers, directions, and/or mangers, including but not limited to Charlie
17            Freese (FORD’s Chief Engineer of Diesel Engines), Steve Henderson (FORD Executive). Frank
18            Ligon (FORD’S Director of Service Engineering Operations), and Michael Berardi (FORD’s CBG
19            Manager). FORD .s agents or employees also committed the wrongful acts set forth above with the
20            foregoing knowledge, authorization, approval, direction, or ratification of an officer, director, or
21            managing agent of FORD pursuant to an implicit or explicit company plan, scheme, or policy
22            regarding the advertising and sale ot Ford-brand trucks with 6.0-liter diesel engines. Alternatively.
23            the aforementioned wrongful acts were committed by an officer, director, or managing agent of
24            FORD.
25              216. In committing the foregoing acts ol fraud pursuant to FORD’s policies and procedures.
26            FORD was guilty of oppression, fraud, and/or malice as the terms are defined in Civil Code section ;
27            3294.Because ot FORD s foregoing fraudulent acts directed at Plaintiffs and other purchasing
28            consumers ol FORD s vehicles with the 6.0 liter engine, and because of the reprehensible nature

                                                              -37-
                                           WI'ITINGER v. FORD COMPLAINT
     i


          Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 40 of 82




 !        and wide scale and protltabilily oTFORD's conduct, an award of punitive damages is appropriate
 2        in this action.
 3                                               Finn CAUSE OF ACTION
 4                                        Song-Bcvcriy Consumer Warranty Act
 5                                            (Against Defendant FORD Only)
 6            217. PlaintitTs incorporate herein by reference each and every allegation contained in the
 7       preceding and succeeding paragraphs as though herein fully restated and re-allegcd.
 8            218. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which FORD
 9       undertook to preserve or maintain the utility or performance of Plaintiffs’ Vehicle or to provide
10       compensation if there was a failure in such utility or performance.
II            219. The Vehicle was delivered to Plaintiffs with serious defects and nonconformities to
12       waiTanty and developed other serious defects and nonconformities to wairanty.
13            220. Pursuant to the Song-Beverly Consumer Wairanty Act (herein after the "Act") Civil Code
14       sections 1790 et seq. the Vehicle constitutes "consumer goods” used primarily for family or
15       household purposes, and Plaintilfs have used the Vehicle primarily for those purposes.
16            221. Plaintiffs are the "buyer" of consumer goods under the Act.
                                                                                                            }
17            222. Defendant FORD is a "matiufacturer" and/or'"distributor" under the Act.
18            223. The foregoing defects and nonconformities to warranty manifested themselves within the
19       applicable express warranty period. The nonconformities substantially impair the use. value and/or
20       safely of the Vehicle.
21            224. Plaintiffs delivered the Vehicle to an authorized FORD repair facility for repair of the
22       nonconformities.
23            225. FORD refused and/or failed to conform the Vehicle to. and/or honor, the applicable
24       warranties after a reasonable number of repair attempts.
25            226. Defendant was unable to confonn Plaintiffs’ Vehicle to the applicable express after a
26       reasonable number of repair attempts.
                                                                                                            I
27           227. In order to meet the implied warranty of merchantability, consumer goods must meet each
28       ot the following criteria: (1) pass without objection in the trade under the contract description; (2)

                                                          -38-
                                   ■■'WlTTINGER v. FORD COMPLAINT



     5
                Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 41 of 82




                are fit for the ordinary piiiposes for which such goods are used; (3) are adequately contained,
        1       packaged, and labeled; and (4) conform to the promises or atTmnations of fact made on the container
        3       or label.
        4            228. The implied warranty of merchantability has been breached, in that, among other matters,
        5       the Vehicle sutTered from defects and/or latent defects to its turbo charger systems, fuel injection
        6       systems, head gasket, ECR valves, electrical systems, transmission systems, and cooling systems
.* •
        7       and coolers plugging.
        8            229. Plaintiffs arc entitled to justifiably revoke their acceptance of the Vehicle under the Song-
        9       Beverly Act.
       10            230. Notwithstanding Plaintiffs’ entitlement. Defendant FORD has failed to either promptly
       11       replace the Vehicle or to promptly make restitution in accordance with the Song-Bcverly Act.
       12            231. Plaintiffs are entitled to and seek damages and other legal and equitable relief, including,
       13       but not limited to, all incidental, consequential, and general damages resulting from FORD’s failure
       14       to comply with their obligations under the Song-Beveiiy Act.
       15            232. Plaintiffs are entitled under the Song-Beverly Act to recover as part of the judgment a sum
       16       equal to the aggregate amount of costs and expenses, including attorney’s fees, reasonably incurred
       17       in connection with the commencement and prosecution of this action.
       18            233. Plaintiffs are entitled to, in addition to the amounts recovered, a civil penalty of up to two
       19       limes the amount of actual damages in that FORD willfully failed to comply with their
       20       responsibilities under the Song-Beveriy Act.
       21                                              SIXTH CAUSE OF ACTION
       22                                             Consumers Legal Remedies Act
       23                                            (Against Defendant FORD Only)
       24            234. Plaintilfs incorporate herein by reference each and every allegation contained in the
       25       preceding and succeeding paragraphs as though herein fully restated and realleged.                   *
       26            235. The Vehicle is a "good” as defined in Civil Code section 1761. subdivision (a).
       27            236. FORD is subject to the Consumers Legal Remedies Act, Civil Code section 1750 ef seq.,
       28       as each is a "person” as defined in Civil Code section 1761, subdivision (c).
                                                                  -39-
                                              wrrriNGER v. ford complaint

            I
           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 42 of 82

               237. Plaintiffs, and each of them, arc a "consumer'' as defined in Civil Code section 1761,
 2        subdivision (d).
 3             238. Vehicle Code section ! 1713, e/ seq. regulates the advertising and sale of motor vehicles.
 4             239. In violation of the foregoing statutes, FORD has engaged in, and/or attempted to engage
 5        in, the following unfair methods of competition and unfair or deceptive acts or practices and these
 6        methods, acts, or practices were undenaken in a transaction intended to result or which resulted in
 7        the sale of goods or services to a consumer.
 8             240. Plaintiffs relied on Ford’s representations in purchasing the vehicle.
 9             241. The following wrongful acts violate the following .subdivisions of the CLRA: (5)
10        Representing that goods or services have spon.sorship, approval, chai'acteristics, ingredients, u.ses,
11        benefits, or quantities which they do not have or that a person has a sponsorship, approval, status,
12        afilliation, or connection which he or he does not have; (7) Representing that goods or services are
13        of a particular standard, quality, or grade, or that goods arc of a particular style or model, if they are
14        of another; (9) Advertising goods or ser\'ices with intent not to sell them as advertised; (14)
15        Representing that a transaction confers or involves rights, remedies, or obligations which it does not
16        have or involve, or which are prohibited by law; (16) Representing that the subject of a transaction
17        has been supplied in accordance with a previous representation when it has not. (Civ. Code, § 1770.
18        subd. (a).)
19             242. FORD represented that the 6.0-liter Navistar diesel engine in the Vehicle sold to Plaintiffs
20        was the ‘‘longest-lasting diesel uses time-tested cast-iron architecture, for both the block and heads,
21        to withstand the combustion pressures of peak diesel operation. A stiff bedplate enhances rigidity
22        for smooth power. Electro-Hydraulic Direct Injection (EHDI), 4-vaive induction, and electronic
                                             i
23        engine control optimize horsepower and torque." At the time FORD made this representation, it
24        was aware of the fact that the defects in the 6.0-liter Navistar diesel engine prevented the engine
25        from operating at optimal capacity, in turn causing the failure.^ of several component parts of the
26        engine. Those failures in engine parts diminished the towing capacity of the vehicle and necessitated
27        frequent replacements of parts, with no permanent solution to the problems.                FORD falsely
28        represented that the vehicle was of a particular standard, quality, or grade in violation of the CLRA.

                                                             -40-
                                         WITTINGER V. FORD COMPLAINT




     t.
            Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 43 of 82




       1         243. FORD coniinued to advertise the 6.0-liter Navistar diesel engine as "top in its class,"
      2     despite its knowledge of what Ford refers to as the “usual suspects" (irreparable defects) in the
      3     vehicle. FORD sold its defective 6.0-liter Navistar diesel engine with the knowledge that it failed
      4     lo confoim to the specifications (or towing capacity and engine quality that it advertised in violation
      5    oftheCLRA.
      6         244. FORD lepresented to Plaintiffs that by entering into the Retail Installment -Sales Contract
      7    to purchase the vehicle, Plaintiffs were securing the benefit of the warranties given by Ford Motor
      8    Company to maintain the utility and performance of the vehicle, or to provide compensation in the
   9       event of a failure in utility or performance. FORD was aware of its inability to repair the vehicle to
  10       confonn lo the specifications in the warranty. FORD repre.sented that the sales transaction conferred
  11       an obligation that it did not, in violation of the CLRA.
■ 12            245. Pursuant to the Consumer Legal Remedies Act. Civil Code section 1750 et seq., on
  13       Octobei 22. 2018. Plaintiffs notified FORD by certified mail, return receipt requested, of the alleged
  14       violations and demanded that FORD correct, repair, replace, or otherwise rectify the violations.
  15            246. FORD failed to correct, repair, replace, or otherwise rectify the violations within 30 days
  16       of the date the above-referenced notification.
  17            247. In committing the above wrongful acts, FORD was guilty of oppression, fraud, or malice,
  18       because the acts were perpetrated punsuanl to FORD’s plan, scheme, or company policy to deceive,
  19       deliaud. mislead, or take unfair advantage of buyers of Ford-brand trucks with 6.0- liter diesel
 20        engines.
 21             248. The foregoing fraudulent and wrongful acts by FORD, as alleged above, were authorized
 22        and ratified by FORD’s officers, directors, and/or managers, including but not limited to Charlie
 23        Freese (FORD's Chief Engineer of Diesel Engines). Steve Henderson (FORD Executive), Frank
 24        Ligon (FORD’S Director of Service Engineering Operations), and Michael Berardi (FORD’s CBG
 25        Manager). FORD’s agents or employees also committed the wrongful acts set forth above with the
 26        foiegoing knowledge, authorization, approval, direction, or ratification of an officer, director, or
 27        managing agent of l-ORD pursuant to an implicit or explicit company plan, scheme, or policy
 28        regarding tlie advertising and safe of Ford-brand trucks with 6.0-Htei' diesel engines. Alternatively.

                                                                           -41-
                                         Win INGER V. FORD COMPLAINT
      Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 44 of 82




     the aforementioned wrongful acts were committed by an officer, director, or managing agent of
 2   FOflD.
 3         249. As a direct result of FORD’s acts and/or omissions, Plaintiffs have been injured as set forth
 4   herein.
 5         250. Plaintiffs seek the entry of a preliminary and permanent injunction requiring FORD to
 6   disclose fully, prior to the sale, the inherent engine defects in Ford-brand ”Super-Duty'' trucks
 7   equipped with Navistar 6.0-liter engines and the defects buyers can expect to experience with these
 8   trucks and desist from selling these trucks without the foregoing pre-sale disclosure. Also, Plaintiffs
 9   seek an injunction issue to prevent FORD from refusing to authorize necessary major engine repairs
10   or replacements during the warranty period in favor of only authorizing less expensive services such
I)   as cleanings or injector replacements which ultimately fail after the warranty expires.
12         251. Injunctive relief is necessary in this case because (1) the legal remedies are inadequate and
13   (2^ the slate has inherent power to halt deceptive conduct. Without injunctive relief. FORD will
14   continue to victimize California buyers of trucks with 6.0-liler engines. The repetition of FORD's
15   deceptive sales policies will result in iiTeparable harm. Without injunctive relief, FORD can simply
16   orter damages to the deceived customers who sue it in order to continue their deceptive practices.
17   Additionally, injunctive relief is specifically authorized by the Consumers Legal Remedies Act to
18   eradicate unfair and deceptive business practices.
19         252. The foregoing injunction is sought to protect the public from these predatory methods,
20   acts, or practices.
21         2.53. Plaintiffs seek actual damages pursuant to Civil Code section 1780.
22         254. Plaintiffs will amend the complaint to seek punitive damages pursuant to Civil Code
23   section 1780 if FORD does not comply with the requirements of the Consumer Legal Remedies Act.
24         255. An order requiring FORD to notify all consumers who were victimized is also sought,
25   which would require FORD to inform consumers of their deceptive practices.
26         256. Plaintiffs should be awarded costs, expenses, and attorney fees reasonably incurred in
27   connection with the award of injunctive relief
28   ///

                                                       -42-
                                    WITTINGER V. FORD COMPLAINT
     I
     i

          Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 45 of 82




               257. On behalf of Plaintiffs alone, equitable relief in the form of restituiion/reseission is sought,
2        plus costs, expen.ses. and attorney fees rea.sonably incurred.
 3                                              SEVENTH CAUSE OF ACTION
4                                                        Negligent Repairs
 5                                                  (Against AUBURN FORD)
 6             258. Plaintiffs incoiporaie herein by reference each and every allegation contained in the
 7       preceding and succeeding paragraphs as though herein fully restated and re-alleged.
 8             259. Plaintiffs delivered the Subject Vehicle to AUBURN FORD for repairs.
 9             260. AUBURN FORD owed a duty to Plaintiffs to use ordinary care and skill in storage,
10       preparation and repair of the Vehicle in accordance with industry standards.
11             261. AUBURN FORD breached its duty to Plaintiffs lo use ordinary care and skill by failing to
12       properly store, prepare and repair of the Vehicle in accordance with industry standards.
13              262. AUBURN FORD’s negligent breach of its duties owed to Plaintiffs was a proximate cause
14       of Plaintiffs’ damages.
15                                               PRAYER FOR RELIEF
16                    WHEREFORE, Plaintiffs pray for judgment against FORD and AUBURN FORD as
17             applicable, as follows:
18                   1.   For general, special and actual damages according lo proof at trial;
19                   2.   For rescission of the purchase contract and restitution of all monies expended;
20                   3.   For diminution in value;
21                   4.   For incidental and consequential damages according to proof at trial;

22                   5.    For civil penalty in the amount of two times Plaintiffs' actual damages:
23       ///

24       ///

25       ///

26       ///

27       ///

28       ///

                                                             -43-
                                          WITTINGER V. FORD COMPLAINT
      Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 46 of 82




 1             6.    For prejudgment interest at the legal rale;
 2             7.    For injunctive and equitable relief:
 3             8.    For punitive damages pursuant to Civil Code section 3294;
 4             9.    For reasonable attorney's fees and costs of suit; and
 5              10. For such other and further relief as the Court deems just and proper under the
 6       circumstances.
 7
 8   Dated: November 13, 2018                                      KNl' :ht l Av group ,LLP
 9
                                                                             I/)
10
                                                                   S'Pf’Vt MIKMC^V (SBN 224676)
1i                                                                 /VMY MORSE (SBN 290502)
                                                                   Attorneys for Plaintiffs.
12                                                                 KORl A. WITTINGER. and
                                                                   ALAN J. WITTINGER
13
14       Plaintiffs, KORl A. WITTINGER and ALAN J. WITTINGER, hereby demand trial by
15   jui7 in this action
16
17
18
19

20
21

22
23
24
25
26
27
28

                                                       -44-
                                    WITTINGER V. FORD COMPLAINT
    Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 47 of 82
!




               EXHIBIT 1
                  Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 48 of 82
                                                                         SIMPLE INTEREST FINANCE CHARGE
     DEAL            2006972
^ealur Numbor                                       Coniract Number                                       R.O.S. Numbor
                                                                                                                                                        Stock N^
 Buyor and Co>6u^or Nmn^^nd Address (Including County and Zip Code)                                      Creditor • Seller (Name and Address)
                                                                                                                HAJTA FORD MERCURV

     0^10 CHILI HILL RO                                                                                                                                                           ‘i ■t
                                                                                                                1650 GRASS VALLEY HKSHUAY
     NHICASTLE CA PLACER                                99659                                                   AUBUiUI, CA
                                                                                                                                                                            95603
You. the Buyer (and Co-Buyer, if any), may buy Ihe vehicle below (or cash or on credil. By signing Ihls coniract. you choose lo buy (he veWeb on />                                                ^
anreomenls on the front and back o this contract, 'iibu agree lo pay the Credilor • Seller fsomellmes.'wo’ or "us* In this coniract) the Amount
Charge according lo Ihe payment schedule below. We will ll^re your finance charge on a daily basis. The Trulh-ln-Lendlng Disclosures below are part ol iWs m t
                                                                                                                                                                                                          ;r
  Now                                  Make
  Used            Year               and Model                       Odometer                Vehicio Idontilicalion Number                 Primary Use For Which Purchi«ffmj
                                                                                                                                     □ personal, fanifly or household
                          FORD
   JIE!)          2006                                      13                            lFT»!U31PS8Ei:i9i3)                        □ business or commercial
                          F350 PICKUP
                          FEDERAL TRUTH-IN-LENDING DISCLOSURES                                                                               STATEMENT OF INSURANCE----- -
                                     FINANCE               Amount                          Total of             Total Sale           NOTICE. No parson is reouirod es a corvflUon at Rr^ancino
    ANNUAL                                                                                                                           the purchase of a motor vehicle to purchase or negoilaie anv
  PERCENTAGE                         CHARGE               Financed                       Payments                  Price             Insurance through a pedicular Iruumncs compare, agortt«
      RATE                           Tho dollar         The amount of                Tho amount you           Tho total cost of
    The cost of                      amount Iho         credit prorridod                                                             broker, 'ibu are not required to tx/y any other insurance lo
                                                                                    vrill have paid after    your purchase on        obtain crodll.'ibur dectston lo buy or not buy other Insuraoco
   your credil as                     credit will          to you or                you have made all         credit, Including      wR not be a factor In ihe crodil approval pmess.
   a yearly rate.                     cost you.         on your behalf,                  paymonia an             your down
                                                                                          scheduled.            payment of                              Vehicle Insurance
                                                                                                            $   I9376.S1..                                                      Term       ' Premium
            AiI2%            $        9439.01(e) $               29902.A7           $ 39.341. Sfe)          $   59718.OJfe)          S       W/AWccmfi FiraSTheB                H-Met $__ 2.L'
                                                                                                         (e) means an esilmale       $         RZAledCoSslon                    iU/ihs. i
  YOUR PAYMENT SCHEDULE WILL BE:
                                                                                                                                     BorUyinMy                                                    I I •
           Number of Payments:                        Amount of Payments:                        When Payments Arc Quo:              Propeityf^ay i _N/ALtoVts                  Ml'UtA $
  One PayTuont ot                                                    •   i)/t\               fJ/A                                    Medicsl    I'l/A                    _ jlMlOS. $_
  One Payment of                                                         iVA                 N/A                                         fJ/A                            _ lil'Wt $_
      7T      Payments                                               5A6.    1              Monthly.Boginning 06/07/200              Tout VsNtto Insurancs Premiums                      S
              Payments                                                    f)/A              Monifily, Beginning fi / A               UM.ESS A CHARGE tS INCLUOEO Ifl THIS AGREEMENT FOR
  Ono Firal Payment              1                           ■       5.46./)]                05/07/2012                              PUSUC llASUTY OR PROPERTY UAIAGE WSURAKCE. PATMElfr
                                                                                                                                     FOR SUCH COVERAGE IS NOT PflWDEO BY THIS AGREEMENT.
  Late Charge. It paymoi^ Is nol rocohred In fii within 10 days after It Is duo, you wd pay a ble chargs of S% ol the part cf Uts
  payment that te late..                                   . .                                                                       Tbu mey buy ihe physical damage ktaurance this contract roqukes
  PftpapanL II you pay oft eH your debt csity. you may be dtarg!d a minimum finance charge.                                          (see bi^ from an^ you choose '#ho Is accept^ lo us Ybu
  Security Intirsst. You are glvk^ a securty Inlotasi h Ihe vehide being purehasod.                                                  ore rtot reared to buy any tiher toeursneo to obtain credM.
  Additional Informitfon: Sae ttSa contnei (or moro Irdormalion including inlormsUon about nonpaymsnl, dol8u:i, any required                   h.v-ri.r>
  repaymem In Ml before iht scheduled den, mfeitewn llnance chargos, and secuty IntetssL        •                     ' ^ .          Buyer k    _________Ct
                                                                                                                                                         _________________
                                                                                                                                     Co-Buyor                          J- ' ^ -
    ITEMIZATION OF THE AMOUNT FINANCED                  -                                                                            Selor Xl-IAITA         il!-i^rilJO ;
    1.- Total Cash Price                                             '
                                                                                                                                     U any insurance li (hacked below, poicies or cetiificaMs from ita
         A. Cash Price of Motor vehicle and Accesaorlea ..  *      <                     ^12965.00,41                                nsmsd jneutarga cempetjes wW dekrba he terms and a3«li<0f»s,
            f. Cash Price VehIcIo '                    j; -42965.00                                                                      Application for Optional Credit Insurance
            2. Cash Price Accessories                            %-              N/A                                                 □ Cre(ftt Lite: □ Biryer □ Co-Buyer                  Q Both               i
            3. Other (NontaxaNe)                                                                                                     D CredI DISAbrlity (Buyer Only)
                  Describe _________                        .. $                 ti/A                                                                    Term        Exp.              Premaim                 !
                  Describe_________                            $                 ti/A                                                Credit Life                                           rf.
                                                                                               45.00(B)                                                                                    Nr.'I
        0 Oocumoftl Pfoparation Fee (r>ol a govornmental feo)                        $                                               Credit Disability MjMos.JU^
        C. Smog Feo Paid to SeMor                                                    $             flM(o                             Tolal Credit Insurance Premiums $                     :->/-(b)
        D. Sales Tax (on taxable Rems In MB^C)                                      $_j!rrujT(o)                                     Insurance Company Name            H/(\
        E. Optional DMV Electronic FiNng Fee* ‘                                     $         fn^(E)
        R (Opttonal) Service ConiracI*                                              $     2S40T0ir(F)                                Home Office Address
     ■ G. (Oplional) ServiceContracl*.;                                             sZzrW(G)
        H, Prior Credil or Lease Balaf>63paW by SeHer to                                                                             Credil life kisutvieo erto credil disablily insurance are not
                                                                                                  fl/A(H)                            required to obtain credil. Tbur dadston lo buy ot ncl buy crorbi
                                                                                    $                                                me and credil dbttbilRy Insurance wW ml bo a (actor In ihe
            (see downpayment and trade-in cateulafioh)                                                                               credil approval process They wtt not bo provided unless you
                                                                                                                                     sign and agree to pay Iho extra cosL Credit lifo Insuonce Is
       I ((Jpllonag Gep Coniract (lo whom oaid)’___                                 $____ .          .
       J, Olhof Oowhamoalil)*                                                                                                        bued on you orl{^jpaymeni sctiedula. This Insurance mr/
                                                                                                                                     net pwy «iryou owa ofi uim centraei H you ms>i» w* paymitnu
            For                                                                                                                      Crgdii drnbUtylnturarKa does net cower any Inaeoss m you!
                                                                                                                                     payment or In Iht number ol pnmenis. Covorage for erra Ife
                                                                                                                                     Visutance and crodl (ftsabWiy msotwco etxfs on the original
   2, Amounle Paid w                                                                                                                                                        ®

       A. License Fe®*)!                                                                                                            ^Vot/ am ap^Wng for the credil insurance marked
       B. Registratiot/Tll                                                                                                                         signalure betoiv means that you ao rce
       C. CaUfornloTif®]                                                                                                             that; (1) You are not eligible for Insurance it you naw
       n 0|hor«_—
                                                                                                                                     reached your 65th birlhday, (2) You are efolbie (or
                                                                                                                                     diaabii ly inswarwe only il you are working (or wages
       E. other                                                                                                                      or proiH 30 h^s a week or more on Ihe Eltecfive
      Total OtllctalF®®’                                         I                                                                   Da e. 3) Only the Primary Buyer is eligible for
                                                                                                                                     disabiliVin-siimivM dirariiityiM.qiipawtifmay I
                 Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 49 of 82
    r            ~ d.' RogiiKailorVTrsnslsr/iiiiing fcos
                   C. Cad'ornla Tiro Fcos'                                                     $       ^'/Slc)                                 Ih'ai: (i)    are not eligibio for insuraxe if voti'ha
                   0. Olfier___________________                                                                                                reaijed your 65lh Kr^day. (2) You are eligible
                                                                                               $                                               disability insurance only if you are v/orkino fw wL
                                                                        *
                   c. Olhor^___________________                                                $       ZM(E)                                   Of profil 30 hours a week or more on ihe Effe^
                   Total Olticlal Pees (A through £|
                                                                                                                 $       UpJ^(2,               Da e. (3) Only Ihe Primary Buyer Is oliolbio^
                3. Amount Paid lo Insurance Companies                                                                                          disabilily Insurance. DISABILITY INSUftANfp m
                                                                                                                                               NOT COVER CONDITIONS FOR WHICH
                   (Tolal premiums from Slatemeni ol Insurance column a r- b)’                                   s                             SEEN A DOCTOR OR CHIROPRACTOR Su ?
                4. Smog Cerllftcalion or Exemption Fee Paid to Stale                                                     ___jW (4)             LAST 6 MONTHS (Refer lo “Tolal Dlsabiliiia*! k
                5. Subtotal (I through 4).                                                                                                     Covered'in your policy (or delalls).                 ^
                6. Total Downpayment                                                                                                           You want lo buy (he credil insurai^ce.

                      Martnl _ '
                                      8*ln Value Yr                                            $          11ZA(a)                          f                 X                                ;
                                                       Odom                                                                                        Dale      eu^Qf Signature                      -j   ^
                      VIN                                                                                                                      _____                        O /a }r£(. . ■..
                   0. Leas Prior Credit or Lease Balance......................         ■      $                 .sr                                Dale      Co-Buyersigriaiuro'
                   C. Net Trade-In (A less B) (Indicate if a nogativo number)                 $      I'JTTfct                                OPTIONAL WP CONTRACT A gap contract Wobi cai«
                   0. Deterred Downpayment                                                    $                                              lion contracl} is r»i reqilrad lo ebtah cred and vi^ii ooi
                                                                                                                                           ' pro-zhled unless you sIqti belov.' end agree to pay ihe e
                   E. Manufacturer's Robale                                                 . s .jOQQ.QOrEt                                  charge. II you choose lo buy a gap contract, ihechargo is $h(
                   F. Other__________________ _________                     .
                                                                                              $_    1EE{f)                                   In Hem II. See your gap conlrect for details on the noieei
                                                                                                                                             it pfo-fflJe^j Ij ^a part of IWs coqua^.
                   G. Cash                                                                    ft,   lf?37S.[>J (G)
                   Total Downpayment (C Ihrough G)                                                              s 1937r,.5l
                                                                                                                ♦-------------------(6)                                 Varna of Gap Coniraci
                 (llnegalivo. enter ten)on line Sand enter iheemouniless ihBnieroasaposirh'enwiibercnrns iHabcra)                              You want lo buy a gap conirscl.
             7. Amount Financed (5 less 6)                                                                    $12930^7,              (7)       Buyer X                                                       I
             'Seitef may keep part of lhc» amounts.
                                                                                                                                               OPTIONAL SERVICE CONTRACT(S) You want
                              SEllERASSISTEOLOAN
          BUYER HW BE REOUIfiED TO PLEDGE SECURITY FOR THE LOAN, AKO •               AUTO BROKER FEE DISCLOSURE                                purchase the service cont/act{6) wrilten v/lih the loiio-w
          WILL BE 08LI0ATE0 FOR THE ilSTAlLWENT PAYMENTS ON BOT« THIS                                                                          company(ies) for (ho lcrm(s) shown below lor the charge
                                                                                If this contract reflects the retail sale of a                 shown In item I.F andfor i.G above.
          RETAa WSrALlHEHTSAlE COkTRACTAWl THE lOWl
                                                                                new motor vehicle, the sale Is not subject                     I.FCompany'ljjjP                jOT
                                               IJ/A                             to a fee received by an aulobroker from ue
           Procoods of Lepn^^fom:
         • Amounl'S       > » _ Fhanco Charge $
                                                                f)77V           unless the following box Is checked:                           Term          ,)    __ Mos. or ? ^ -f^rTri              Mil
                         I'. / .'1
                                                                                Q Name of autobroker receiving fee, if
                                                                                                                                               1.Q Comppny|_ZZ_
         Total $                     j^^Payableln :__
                                                                ftM                                                                            Term__‘‘Z*               Mos. or __________
         lnslallme.Hs of $           !_!•----------$ _                          applicable:                                                                                                            MIL
                                                                                                                                           Ruyer X                                            ^I
         from Ihis Loan is sho-wn In Item 6D.
                                                                                                                                           HOW THIS CONTRACT CAN BE CHANGED. 7I
          o                                    notice           OF RESCISSION RIGHTS                                                       contract contains the onlire agroemonl between you a
        the back                                                   provisions of the Rescission Rights o,
                                                                                                       section on                          us relating lo this coniraci. Any change to the coniraci mi
                                                                                                          contract                         bo In wrllfng and bolh you and we must sign it.           o
                                                                                                                                           changes aro binding.
                                                                  ___Co-Buverx/7/;..n J, t. ^^2...                                                                /j.iA jirti■)y-.x.;
                                                                                                                                                 Buyer Sfgns ...              .s         (j
        OPTION: □ You pay no finance charge if the Amount Financed                                     ■r                                  x/tV.'-.., f ) h hH                                    J
                                                                                                Item 7, Is paid In full on'or before        Od-'B'ufefVlifhs
                                                      -, Year                              , SELLER’S INITIALS




        THE UNMIO BALANCE REMAINING ARER THE VEHICLE HAS SrEP^SESSED                                                           PROTECTS ONLY THE DEALER, USUALLY UP TO THE A.Y0UHT 0
           THE BUYEflSHAaaS^KSESGnKSwloERsSfHES^PUBlS
        S/SX‘       ^S.;Ov’/7
                                                                                                          . X




m       •B^yeTx^?^                                                                                          Co-Buyer X
        (1) Do not sign this agreement before you read It or If it contains any blank spaces to be filled In. (2) You are entitled to a completely fllle
        In copy of this agreement. (3 You can prepay the full amount due under this agreement a! any' lime. (4) If you default in the penormanc
        of your obligations under th s agreement, the vehicle may be repossessed and you may be subject to suit and liability for tne unpai
        Indebtedness evidenced by this agreement.________________ _____________________                                                              —
        S'SVoSnti^arJrtt                                                                                   ruforrad lo the clly aUena, the dial,Id anornc, or art invesUgalcr tor thc^


        AftBf this coniraci Is signed, the seller may not change tho linaneing or payment terms unless you agree In wriltng lo the change. You do not have lo agree to aoy cfi^ng
        andltlsanunlalrerdecepllvepractlcoforthcselfertomakeaunltateralchange.                                            /Y /
        Buyerj^IgnaturoX                        -----//lJA.CX^y:y^,X_-lJ_                      Co-Buyer Slgnalme X                           j

        The'Annuai Percentage Pate may be negotiable with the Seller. The Seller may assign'fhis contra
        and retain its right to receive a part of the Finance.Charge.

                                 THERE IS NO COOLING OFF PERIOD
                         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 50 of 82
                                                                                                                                                                                                                          ♦
                                ffiwcKS loss 6)                                                                                                 11-(7)
 : 1^                                o> irwse amounts^
                                                                                                                                                                 j Bt/yerX




    1
     ,1
     f
                         glife-»=             U/f\
                                                                            ■ auto BROKER FEE DISCLOSURE
                                                                          If this contract reflects the retail sale of a
                                                                          new motor vehicle, the sale is not subject
                                                                          to a fee received by an autobroker from us
                                                                                                                                                                      l.F ComaanM^^^'^ ri‘^;?>',rvr

          iiSSS”
                                                              ■fi^r       unless the following box Is checked:                                                       Term -jlH }------ Mos.                r./mr^
                                 _ Finance Charge $                                                                                                                                                                             Miles
     >                                                        Tv /
                                                                          O Name of autobroker receiving fee If                                                      l.G Compan;^'y''
                                 jj^-i^PayablQln
          golfll % ------                                       It,'      applicable:                                                                                Term         ^‘•                   WTT
          ’n?isiallmenlsof$                       3                                                                                                                                              Mos. or                       Miles
                                                                                                                                                                     BuwfX_r'-..vw n              n.mA:ii_ir • r., 1
          litom this Loan Is shown In liom 6D.
                                                                                                                                                                     HOW THIS CONTHACT CAN BE 6haNQEO. m
                                              NOTICE OF RESCISSION RIGHTS                                                                                            coniraci contains Iho entire agreement between you and
                                                                                                                                                                     us relating to this contract. Any change to the contract must
                                                                                                                                                                     00 in writing and both you and we must sign it. No oral
                                                                                                                                                                     changes are binding.
          Buyer X                          h r/:',           > «       _ Co-Buyer Y.///■ 1./fe-.y'                                                                   X_         /',      /.I                  I r.c.:

          OPTION: □ You pay no finance charge If the Amount Financed. Horn T.'ls paid In full on'or before
                                                                                                                                                                     x4&2^W£                                        '
                    —-                   -Year.       fiPn cq-R imitis. g                                                                                              Co^Bdybr Signs


                                                                                                             •«m =VE«roFA«AraDE»?;SSL!i!S&S,l^:iS:S^l!?™®                                                                                          1

          |(Iot™w£'full“covcS“w|.SeESS“e                                                                                                                                    „                  fGIHC rUTCHAflCn. IF YOU DO
                                                                                                                              OF.LER PROTCCTS                                                                                                      I
                                                                                                         SOLO.


          S/& X    ■          L / j   I !) , -i-f-!-. ■„ s. ■
                                                                                                              X
          Yojrepresem £given a1me®[llJofl"amounI?nTh8 ScTe^ra^dJdln'^lPZ^SDff'Si?,?*                                                                                        In connecllon wllh the Trade-In Vehicle.
              I'b as Trto?&

          BuyerX                 r' /f    IA ■] .{iyii?Y^f:;00                                      ______    Co-BuyerX             f       ^              i,—                                                      .         -----

          (1) Do not sic n this agreement before you read it or if it contains any blank spaces to be filled In. (2) You are entitled to a completely lifled
          in copy of this agreement, (sj You can prepay the fujl amount due under tWs agreement at any                                       jor'^iJe^

          Indeblcdnesa evidenced by this agreement.___________________________________________ —=^^==                                                                                                                                          I
                                                                                                                                                                                                                                               I
          if you have a complalnl concerning this sale, you should try to resolve It with the acller.                          .                                            ,h»
          Complaints concerning unfair or deceptive jirectlcos or methods by the seller may be roferrod to the city oliorney, the district attorney, or an Investigator for the Ocpartmeni
          After” thls'^MnlretUs*sfgneS! the seUer may not change the financing or payment terms unless you agree In writing to the change. You do not hsvo to agree to any change,
          and It Is an unfair or deceptive prectlce lor the seller to make a unilateral change.                           /'A/           A

          Suyor'SIgnoturoX                 I // — [il.l'                        ___________                   CO'Buyor signature X
                                                                                                                                                          (>ly7.fA /I //
                                                                                                                                                                                                                                           ;
     The'Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
     arid retain Its right to receive a part of the Finance Charge._________
           t       THERE IS NO COOLING OFF PERIOD              aEfORf/oUSIGNEDVHSTRAcTwESnVvO^^^
           Calilotnla law does not provide lor e "cooling off" or other cancellation period for vehicle sales,            pp^g jq                                    REVIEW IT YOU ACKNOWLEDGE THAT YOU HAVE ‘
                                                                                                                                                                                                                                           t

           only eonco!     contract wWU IH#              dlSt c«tUr ftrfof IabaI OAUSO. 6UC S Oft frdUo.................... THAT YOU RBCCI^^^COM^^eUY piLt^cO:|H




                                                      ItTH+J'IFR

                                                                                       ".......
                                                                                         ! .•..■•i.r.i.i,         cv- -' -'i' ••' >■.•■:        .    . . A Ci, I-. I r..u-l.' li.i';                                             •;



                                                                                                                                           ........
                                                                                                                                           >i       vd'   ’ - ■• r
                                                                                                »                             •i-
                                                                                           II



                                                                                                                                                                                                        SHE
-♦
                                                       ,L.
              ■ <s -•«                                                                                                                                                                                             I i.'h •
      * Seller Signs                                                              Dale'.                                                                                                                   Tills
     / A\A/ FOSM NO,553'CA'ARBi»vi«)usPAUtnHootox>rr
     fcS'Sww cnMn«rB»idi boS RrpioUit toan>ER:vA«i(;nM«atKi-eo)3w<m;tui-i»i)i-t»u                                          \ .                                                                                                          • 4-
             rnt pnjntRUBUS rnWAARAHiY.si'f acss ORii.imcA asto coiitciii on                                                         CUSTOMER / TRUTH IN l.cMOIhlG COPY
             niiiEGs FOft FuRpoSG or iKts Fonu. CONSULT nun own uoal couiisn.
                    Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 51 of 82
                                                                                                                   COPY
                                                                                                                                                                       CM-010
      _ATI0R.’JI:Y on PARTY V.UMOUT AriOR«EV(«a.-w, SuoBornimMf annatkivst)                                                               roRCOt/fif usfo.vty
             Sieve MIkhov CSliN 22‘1676)/Aniv Morse (SBN 290502)
             Kniiihi l.avv Groun, LLP
                                                                                                                                                      n- *
         10250 Consiellmion DIvt!.. Siiiie 2500.1.os Anuclcs. CA 90067
            iri-EPHcs.-r no (.■>10) 552-2250                 C-’IO) .\52-7975                                                   Sjp'.Micr t:c- .1 urCr.jiforrla
                                                                                                                                        County of PJccsr
       AnoH;;LvroR{.varw?) KORI A. WrrriNGLU and ALAN J. SVI'l^l'INGER
      SUPERIOR COURT OF CAUFORfJIA. COUNTY OF                                                                                            {.
          siHrETAOOREss 10820 Justice Center Drive                                                                                       5        1 J ?01ti
          UAR.I.WCAOORESS Stinie
         CUV AMO ZIP COOE    Kosevlllc. CA 95678                                                                                        Jnl<c ChoUcrc
                                                                                                                                  E>-:cj»tlvr Oi ic .: C!?rk
             0RA»CH»A»E’ Bill Santucci Justice Center_______                                                                      Ey: S. Lu^abard. Deputy
        CASE NAME:          KORI A. WITTIN'Cil-R and ALAN J. WnTINGlCR
                                  V. l■'Olt^ MO'I'OU C.'t).Ntl*AN’V. :i Dotawifc Cnipotaiioti. ca »l.

            CIVIL CASE COVER SHEET                                                                           CASE nuv-asu
                                                                    Complex Case Designation
      l-XJ Unllintted             I    I Limited                                                                        '5CV             0042126
X            (Amount
             demanded
                                         (Amount
                                         demanded is
                                                               I- -i Counter          I. I Joinder
                                                                                                              JUOGC
<                                                              Filed v/ilh first appearance by defendant
             exceeds $25.000)            $25.000 or less)
                                                       _________(Cal. Rules of Court, gile 3.402)_________     MPT
u.                                         . Items i~6 below must bo complelod (see instructions on pago 2).
>“    I. Check one box belov/ for the case type that best describes this case:

m         Auto Ton
           __ Auto (22)
                                                              Contract
                                                             I XI Bfcach o'coniiactAvauanty (06)
                                                                                                     Provisionally Complox Civil Litigation
                                                                                                     (Cal. Rulos ol Court, rules 3.400-3.^03)
              I Uninsuiod molorisi (46)                      I__I Rule 3.740 collections (09)        L I Anlilrust/Ttndo rcoul.ilion (03)
         Olhor PI/POAA/0 (Personal Injury/Propony           j j Olhcr collections (09)               i   I Construction defect (10)
         DamaacAVronoful Death) Ton                         L-J insurnneo coverngn (10)              1^ I Mass tort (40)
                Asbestos (04)                                                                        LJ Securities liligotion (26)
                                                            i I Olhcr contraci (37)
         I    I Produci liability (24)                       Root Property                          I    I Envltonmontal/Toxlc Ion (30)
         1—-1 Medical matproctICG (45)                      I I Emincni tJomoin/Invcrsc             I    I Insurance coverage claims ailslng from Ihe
         CD Other PlfPD/WVO (23)                                   condornnalioiT (14)                      above listed provisionally complex case
                                                            i I V-.'rongfui oviciion (33)                   types (41)
          Non-PI/PO/WD (Other) Tort
             J Business tort/unlair business practice (07) I I Olhcr real piopcMy (26)               Enforcomont    of Judgment
         CD Civil rights (08)                                Unlawful Oolalner                      I    I Enforcement   ol judgment (20)
         LJ DefamaUon (13)                                  LJ Coinmerd.ll (31)                     Miscotianoous Civil Complaint
         I- ) Fraud (t 6)                                   I I RcsidonlKit (32)                    CD RICO (27)
         ^D Intellectual property (19)                      I i 0>ugs(38)                           I__ i Other comptatni (not speohoo nbovo) (42)
         I__1 Professional negligence (25)                 Judicial Review                          Mlacoltanoous Civil Petition
            -1 Other non-Pl/POAND tort (35)                        Asset foifciture (OS)            I    I Partnership and corporate gowmance (21)
          Employment                                       U Pem.onrc:a.hiirmion.iward(n) Q] other petition fna-speerfied above) (43)
         I I Wrongful termination (3S)                     I     I Writ ol mandate (02)
         I I Other empioymcnl
     ____________     _________(15)           _______      L__I Other judicial review (39)
     2       This case I      I is  I XI is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark Ihe
             factors requiring exceptional judidat management:
             a. (__ } Large number of separately represented patties                      d. I    I Large number of witnesses
             b. CD Extensive motion practice raising difricull or novel                   e. I    I Coordination with related actions pending in one or more courts
                        Issues that will be time-consuming to resolve                                in other counties, states, or countries, or in a federal court
             c. I     I Substantial amount of documentary evidence                         f. I    I Substantial postjudgment |udicial supervision
     3. Remedies sought (check all that apply): a.I Xi monciary                          b.| )X) nonmonetary: da^ ara^ry or injunctive relief            c. C2 punitive
     4. ,Number of causes of action (specify): 7
     5. This case I- I is      I XI is not a dass action suit.
     6. If there are any known related cases, file and serve a notice of related case. (Vou i lay u.                        (jSrm CM-QI5.)
     Dale:      \\/l3^
     Sieve Mikhov
                                        {TYPg OR mSil tW-'Et
                                                                                                    ►            {SKJfTAlURVo' *»AR7iOR At lo«fJET»0« PABTVi

                                                                                 NOTICE           ✓
         •   Plaintiff must file this cover sheet v/ilh the first paper filed in the action or proceeding (except small claims cases or cases filed
             under the Probale Code. Family (Dode. or Welfare and Insiiiutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
             in sanctions.
         •   File this cover sheet In addition to any cover sheet required by local court rule.
         •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
             olhcr parties to the action or proceeding.
         •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^. ^
     fonn rVXKSet} Jar (.Mnoiccfy use                                                                                        cm fiU«otC«Xrt «m?30.aj20.3<(»-3<{0.37<0,.,
       Jiiaci.li Coutkcii oiCoiiiomu                                 CIVIL CASE COVER SHEET                                        cm &tfln(j.iiuioiJu'K>2>iAancuirai>a\.sU 3t0
       C'.'.-OlOIRtv Jgh't ?OOq                                                                                                                              .s»iv COUfKI-l) M 59V
         Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 52 of 82


                                                                                                                                      CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1. you must chedc
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1.
 check the more speciftc one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000. exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the foliowing: (1) tort
 damages, (2) puriitive damages. (3) recovery of real property. (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 corriplaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or. if the plaintiff has made no designation, a designation that
 the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Property             Breach of Coniract/Warranty (06)               Rules of Court Rules 3.400-3.403)
            DamageAYrongfui Dealh                         Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
      Uninsured Motorist (46) (if the                         Contract (not unlawful detainer            Construction Defect (10)
            case involves an uninsured                            or wrongful eviction)                  Claims involving Mass Tori (40)
           motorist claim subject to                      Contracl/Warranty Breach-Seller                Securities Liligalion (28)
            arbitration, check this item                      Plaintiff (not fraud or negligence)        Envifonmental/Toxic Tort (30)
           instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising Irom provisionally complex
Property Damago/Wrongful Death)                           Other Breach of Contract/Warranly                  case type listed above) (4i)
Tort                                                 Collections (e.g., money owed, open             Enforcomont of Judgment
     Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
           Asbestos Property Damage                       Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of -
   t       Asbestos Personal Injury/                      Other Promissory Nole/Collections                        County)
                 Wrongful Dealh                               Case                                           Confession of Judgment (non­
      Product Liability (not asbestos or             Insurance Cov^age (not provisionally                          domestic relations)
           toxic/environmenlal) (24)                     complex) (18)                                       Sister State Judgment
  ^ Medical Malpractice (4S)                             Auto Subrogation                                    Administrative Agency Award
   i                                                     Other Coverage
           Medical Malpractice-                                                                                  (not unpaid taxes)
                  Physicians & Surgeons              Other Contract (37)                                     Pelition/Certification of Entry of
           Other Professional Health Care                Contractual Fraud                                       Judgment on unpaid Taxes
                  Malpractice                            Other Contract Dispute                              Other Enforcemeni of Judgment
     Other PI/PDAWD (23)                         Roal Property                                                     Case
           Premises Liability (e.g., slip            Eminent Oomain/Inverse                          Miscellaneous Civil Complaint
                  and fall)                              Condemnation (14)                               RICO (27)
           Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                  (e.g.. assault, vandalism)                                                                 above) (42)
                                                     Other Real Progeny (e g., quiet title) (26)
           Inlentional Infliction of                                                                         Dectaralory Relief Only
                                                         Writ of Possession of Real Property
                  Emotional Distress                                                                         Injunctive Relief Only (non-     ,
                                                         Mortgage Foreclosure
           Negligent Infliction of                                                                                 harassment)
                                                         Quiet Title
                  Emotional Distress                     Other Real Property (not emineni                    Mechanics Lien
          Other PI/PD/WD                                 domain. landlordAenani, or                          Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                                foreclosure)                                              Case (non-iort/hon-complex)
     Business Tort/Unfair Business               Unlawful Dotalnor                                           Other Civil Complaint
         Practice (07)                                                                                            (non-tortAion-complex)
                                                    Commercial (31)
     Civil Rights (e.g.. discrimination,                                                             Miscellaneous Civil Petition
                                                     Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal
          harassment) (08)                                                                                   Governance (21)
                                                         drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g.. slander, libel)                   report as Commercial or Residential)
            (13)                                                                                             above) (43)
                                                 Judicial Review                                             Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)
     Inlelleclual Property (19)                                                                              Workplace Violence
                                                    Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)
         Legal Malpractice                                                                                        Abuse
                                                         Writ-Administrative Mandamus
         Other Professional Malpractice                                                                      Election Contest
                                                         Writ-Mandamus on Limited Coun
   I          (not medical or legal)                                                                         Petition for Name Change
                                                             Case Matter                                     Petition for Relief From Late
      Other Non.pl/PD/WD Ton (35)                        Writ-Other Limited Court Case
Employment                                                                                                        Claim
                                                             Review                                          Other Civil Petition
     Wrongful Termination (36)
                                                    Other Judicial Review (39)
     Other Employment (15)
                                                         Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-OlOlRev July 1.2007)                                                                                                                 Pag«2of 2
                                                     CIVIL'CASE COVER SHEET
                       Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 53 of 82
                                                   (

                                            ^upeiior Court of tlje gitate of Caliform'ii
                                                   31ii nitb Jfot tlljE Count)) of ^pincev

                                                       CASENO.SCV 0 04212 6
                        A CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED:
    DATE:
    TIME:           £
            arch 19,2019              “
          10:00 A.iyr. If your case number starts with “S-CV”
                                                              --------------------- ----------- -

         nn-00 am' 11^°"''“S-CV” and is deemed Complex
         Uii.uu A.M. If your case number starts with “M-CV”
   DEPT: 40-10820 Justice Center Drive, Roseville, California

           DO NOT HAVE AN ATTORNEY, READ TIHS-                     --- -------------------------------- '
   The judge does ^t decide whether you win or Jose your case at this court date If you do not
   b fo'e tll"'cmut drth                                                        automatically lose this case, usually
   with n ?0 davl nf tv, /                                             P'^^ding must be given to the court clerk
                  otet™ te                                  ""                                                              f"'
  You can



 INFORMATION ABOUT CASE MANAGEMENT CONFERENCES-
 15 calendar days before the Case Management Conference, you must file and serve a
 completed Case Management Statement (CM-110).
 You do not need to come to court for the first Case Management Conference. You can see the
 comt s pioposed orders 12 calendar days before tlie Case Management Conference on the
 court s website, m-placer.courts.ca.po^. Select “Tentative Rulings and Calendar Notes ”
                                                          ““““ ■'

T he court does not provide a court reporter at Case Management Conferences
                                                                            or Law &.
Motion hearings. If you want the proceedings reported you must provide your own court
reporter at your own expense.

IF YOU WANT TO APPEAR BY TELEPHONE, you must schedule your telephonic
appealance through the court’s website, www.placer.courts.ca.pov. Select “Telephonic
Appearance System.” For more information on the telephonic appearance system, please visit



Super!':* Cc-jd of Coiiiomo. Courv* of Placet
forroffftPLCVSOi                                                                                       wviw.niotAf cetffD ca ocv
g(teciNe09-t8 70i4
                                       t*
l
i   Case 2:18-cv-03214-WBS-EFB
                          I    Document 1-1 Filed 12/17/18 Page 54 of 82
f
                                                                                              //

                                        {                                                                                  r
                                                                                                                           J

J
            I    K^'IGHT LAW GROUP, LLP                                                        rrLn:F>
                                                                                         Sjjpcrtur Cou/j-ef-e^iff ortUa”
            2
                 Sieve Mikhov (SBN 224676)                                                     County of PJacer
                 slcvcni@ktiiglulnw.com
           3     Amy Morse {SBN! 290502)                                                       I    ;
                 amym@kniglulflw.com
                                                                                               I        14 2i)ia
           4     10250 Consicllnlion Blvd.. Siiiie 2500                              .        Jnkr Ch.iUnrs
                                                                                         E.ccul VC Oflfcc. A Cl-ric
           5     Los Angeles. CA 90067                                                       S.            DepuSy
                 Telephone: (310) 552-2250
                                                                                                                    4
           6     l-ax: (310) 552-7973 ^

I          7    Allorneys lor Plaiiuifrs.
I
                KORI A. WIITINGIER and
           8    ALAN J. VVirriNGER
1
           9                           1.


       10

       tl
                                             SUPERIOR COURT OF CALIFORNIA
                                                     COUNTY OF PLACER                                              or
       12                                                                                                          •<
*                                                                                                  0 0421^6
       13                                                                       sev
       14       KORI A. WirriNGER and                                Case No.:
                ALAN.I. WirriNGER.                                   Unlimited Jurisdiction
      15
      16                       PlaiiUilVs.                           VENUE DECLARA TION FOR
                                                                     CONSUMERS LEGAL REMEDIES
      17                vs.                                          ACT CLAIM                4
                                                                                                                    i
      18
                FORD MOTOR COMPANY, a Delaware                       A.s.^i};iic(l For AH Purposes To
I
      19        Corporation.                                         Hon.
      20                             \                               Dept.:
                               Defendant.
      21

      22

      23

      24
                I, Kori A. Wiuinger. declare ns follows:
      25
                    1. I am the Plaintiff in this action and make this declaration to the best of my knowledge,
      26
                informniion and belicfofthc facts stated herein.
      27                                                                                                            ♦

                   2. I purchased a new 2006 Ford l■-350. VIN: V!N // I l■T\VW3 I P56IiC!9l34 {'A/cliicle';),
      28
                Irom Malta Ford, which was in the City of Auburn, County of Placer. State of                        ♦
i
                                     T.
                                      Venue Declaration for Con.sumcrs Legal Kcmcdics Act




                                                                                                                    i
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 55 of 82




           California.
       2       3. ThcConiplamt iha( will be filed in this matter contains a cause ofaclion for violation of
       3   the Consumers Legal Remedies Act.
       4       4. Defendant FORD MOTOR COMPANY is and was a Dclaxyare Corporation registered to
       5   do business in the State of California, and at all limes relevant hereto was engaged in conducting
       6   business in Los Angeles County with its agent for service in process in Los Angeles.
       7       5. The acts, practices, policies, and procedures which form the basis of this action, or a
       8   substantial portion thereof, occurred in Placer County, and at the location of Defendant FORD
       9   MOTOR COMPANY’S principle place of business in the City of Auburn, County of Placer, Stale
   10      of California.

              6. In compliance with Civil Code, section 1780, subdivision (c), this cause of action has been
   12      properly commenced in the proper county or judicial district for trial.
   13             I declare under penalty of perjury under the laws of the Slate of California that the
   14      foregoing is true and correct and was executed by
                                                                        me in Newcastle, California, on
            10/29/2018
  15
  16
  17

  18                                                        KORIA. WITTINGER

  19
  20
  21
  22
  23
  24
 25
 26
 27
 28

                                                          -2-
                                  Venue Declaration for Consumers Legal Remedies Act
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 56 of 82

                                                                                                                  r:

           I                                                                              FZLBtj!-
                                                                                                                  f
                 KNIGHT LAW GROUi>, LLl*                                             Superior Courl oJ cJ^fornln
                 Sieve Mikhov (SBN 22'I676)                                               Couiuy of Phiccr        ^
        2
                 stevent@kiiiglnlii\v.coin
        3        Amy Morse (SBN 290502)                                                    I- V 1 4 2013
                innym@knighilavv.coni                                                      Jake Cheittors
        ^1       10250 Consiclliition BIvtI.. Suiic 2500                            . Excculivo Officer A Clerk
                                                                                      By: S. Hubbard. Deputy
        5       Los Angeles. CA 90067
                Telephone; (310) 552-22.50
       6        Fax:(310)552-7973
       7
                Aicorncys for Plaiiitin's.
                KORI A. WirriNGER and
       8        ALAN.I. WITTINCER
       9
   10

   li                                        SUPERIOR COURT OF CALIFORNIA

   12
                                                    COUNTY OF PLACER
                                                                                                                  CO
   13                                                                                                             <
   M            KORIA. WriTINGERand                                  Ca.eNo.SCV             0 04212 ®
                ALAN,). WITTINGER,                                   UnliniitccI Juri.sdiciion                    ^
   15
   16                          PlainlilTs.                          VENUE DECLARATION FOR
                                                                    CONSUMERS LEGAL REMEDIES
   17                  vs.                                          ACT CLAIM

  18
               FORD MOTOR COMPANY, a Delaware                       As.si^/uu/ For AH Purposes To
  19           Corporation.                                         Hon.
  20
                                                                    Dept.:
                              Defcndanl.
  21

  22

  23

  24
               I. Alan J. Wluingcr, declare as follows:
  25
                   1. I am ihc Plainiifl in this aciion and make ihis dcclaraiion io the best of my knowledge,
  26
               inlormaiion and bclicroflhe raclssiaicd herein.
  27
                  2. 1 purchased a new 2006 Ford !'-350, VIN: VIN // irTW\V31P56IECI9l34 (-‘Vehicle"),
 28
               from Malta Ford, which was in the City of Auburn. County of Placer. Slate of
                                                             • I-
                                     Vemie Oeclaraiion for Consumers Legal Remedies Act
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 57 of 82




           California.
       2       3.   I he Coniplaini (hat will be filed in this matter contains a cause of action for violation of
       3   the Consumers Legal Remedies Act.
       4       4. Defendant FORD MOTOR COMPANY is and was a Delaware Corporation registered to
       5   do business in the State ol California, and at all times relevant hereto was engaged in conducting
       6   business in Los Angeles County with its agent for service in process in Los Angeles.
       7       5.   I he acts, practices, policies, and procedures which form the basis of this action, or a
       8   substantial portion thereof, occurred in Placer County, and at the location of Defendant FORD
       9   MOTOR COMPANY’S principle place of business in the City of Auburn, County of Placer, State
   10      of California.

              6. In compliance with Civil Code, section 1780, subdivision (c), this cause ofaclion has been
   12      properly commenced in the proper county or judicial district for trial.
   13               I declare under penalty of perjury under the laws of the Slate of California that the
   14      foregoing is true and correct and was executed by me in Newcastle, California. on
            10/29/2018
  15
  16
  17
                                                                  dim.
                                                              ALAN J. WriTINGFR
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                            -2-
                                  Venue Declaration for Consunier.s Legal Remedies Act
           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 58 of 82



           KNIGHT LAW GROUP, LLP
          Sieve Mikhov (SBN 22^1676)                                             FI LED
                                                                            Superior Court of Callfornin
      2   .slcvcni@knighiln\v.eoin                                              Couniy of Placer
          Amy Morse (SBN 290502)
     3
          uinym@knighihnv.com                                                     isOV 1 4 2010
     4    10250 Consicllation Blvd., Suite 2500
                                                                                  Jake Challcro
          Los Angeles. CA 90067                                              Executive OMicor a Clerk
     5                                                                       By: S. Hubbard, Deputy
          Telephone; (.110)552-2250
               010) 552-797.1
     6
     7    Anorncy for PlainiilVs,
          KORI A. WlTTINGIiR and
     8    ALAN.I. WITTING1.-R
     9

 !0                                    SUPERIOR COURT OF CALIFORNIA

 11                                           COUN TY OF LOS ANGELES

 12       KORIA. WITTINGER and                             Case No.:
          ALAN.I. WITTINGER,                                             sev         0042126
 1.1                                                       Unlimited .lurisdiciion

 14                    PlainiilTs,                         DEMAND FOR JURY TRIAL                           m
                                                                                                           •<
15
                                                           Assignedfor All Purposes in ihc
16                                                         Honorahle
                vs.
17
                                                          Dcpartmcni
IS        FORD MOTOR COMPANY, a Delaware
19        Corporalion; D.O. NERONDE, INC., a
          California Corporalion, dha AUBURN
20        FORD; and DOES 1 through 10, inclusive.
21

22                     I)c(cndani.s.

23

24

25
26

27

28
                                        . 5



                                              DEMAND FOR JURY TRIAL
               Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 59 of 82



           (
                                           "    demand for jury triai.
       2
               I lainliffs, KORI A. Wl ITINGER and ALAN .1. Wm’INGER, hereby demand trial by jury in this
       3       action.
       4
                          /
       5       Dated:                                          KNIOH^r iAvVGROUP, LLP
       6
       7                                                                 y /
       8
                                                              ST?!-VE MIKHOV (SBN 224676)
       9                                                      AMY MORSE (SBN 290502)
   10                                                         Attorney for Plaintiffs,
                                                              KORI A, WriTlNGER and
   11                                                         ALAN J. WITTINGER
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
• 26
 27
 28


                                                        -2-
                                               DEMAND FOR JURY TRIAL
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 60 of 82




                      EXHIBIT B
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 61 of 82
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 62 of 82


                                                                       1             Defendant FORD MOTOR COMPANY (“Ford”), for itself alone and for no other

                                                                       2      parties, hereby answers Plaintiffs KORI A. WITTINGER and ALAN J. WITTINGER’s

                                                                       3      (“Plaintiffs’”) Complaint as follows:

                                                                       4             Under the provisions of section 431.30(d) of the Code of Civil Procedure, Ford denies

                                                                       5      each and every allegation, both specifically and generally, of each cause of action contained in

                                                                       6      Plaintiffs’ Complaint on file herein and the whole thereof, and denies that Plaintiffs were

                                                                       7      damaged in any sum or sums, or at all.

                                                                       8             Further answering the Complaint, and the whole thereof, including each and every

                                                                       9      cause of action contained therein, Ford denies that Plaintiffs have or will sustain any injury,

                                                                      10      damage or loss, if any, by reason of any act or omission, fault or negligence on the part of
Gordon Rees Scully Mansukhani, LLP




                                                                      11      Ford, its agents, servants and employees, or any of them.
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                 SEPARATE AFFIRMATIVE DEFENSES

                                                                      13             For further and separate answer to the Complaint and by way of affirmative defense,

                                                                      14      Ford alleges as follows:

                                                                      15                                    FIRST AFFIRMATIVE DEFENSE

                                                                      16                                     (Failure to State Cause of Action)

                                                                      17             1.     Plaintiffs’ Complaint, and each and every cause of action alleged therein, fails to

                                                                      18      state facts sufficient to constitute a cause of action against Ford and Ford denies that Plaintiffs

                                                                      19      were damaged in any sum or sums, or at all.

                                                                      20                                  SECOND AFFIRMATIVE DEFENSE

                                                                      21                                          (Statute of Limitations)

                                                                      22             2.     Ford is informed and believes, and on that basis alleges, that some or all of

                                                                      23      Plaintiffs’ claims may be barred by the statute of limitations including, but not limited to,

                                                                      24      limitations contained within Code of Civil Procedure sections 335.1, 337, 338, 338.1, and 340;

                                                                      25      Civil Code sections 1783 and 1791.1; and/or Commercial Code section 2725.

                                                                      26      //

                                                                      27      //

                                                                      28      //
                                                                                                                               2
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 63 of 82


                                                                       1                                   THIRD AFFIRMATIVE DEFENSE

                                                                       2                                                   (Estoppel)

                                                                       3             3.     Plaintiffs are estopped from obtaining the relief sought, or pursing any of the

                                                                       4      claims raised or causes of actions contained in the Complaint, by virtue of their acts, failures to

                                                                       5      act, conduct, representations, admissions, and the like.

                                                                       6                                  FOURTH AFFIRMATIVE DEFENSE

                                                                       7                                                   (Waiver)

                                                                       8             4.     Plaintiffs have waived their rights to the claims, causes of action and relief

                                                                       9      sought in this Complaint against Ford, by virtue of their acts, failures to act, conduct,

                                                                      10      representations, admissions, and the like.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                    FIFTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                   (Laches)
                                                                      13             5.     Plaintiffs have unreasonably delayed the commencement of this action to the

                                                                      14      prejudice of Ford. Therefore, the Complaint, and each and every cause of action alleged

                                                                      15      therein is barred, in whole or in part, by the doctrine of laches.

                                                                      16                                   SIXTH AFFIRMATIVE DEFENSE

                                                                      17                                           (Economic Loss Rule)

                                                                      18             6.     Plaintiffs’ causes of action have not accrued because Plaintiffs cannot establish

                                                                      19      that they suffered injury directly from the subject vehicle or products, and therefore Plaintiffs’

                                                                      20      contention that the subject vehicle or products failed to adequately perform their functions are

                                                                      21      barred by the economic loss rule.

                                                                      22                                 SEVENTH AFFIRMATIVE DEFENSE

                                                                      23                                    (Vehicle Fit for Intended Purpose)

                                                                      24             7.     Ford is informed and believes, and on that basis alleges, that the subject vehicle

                                                                      25      was fit for providing transportation at all relevant times hereto. Accordingly, Plaintiffs are not

                                                                      26      entitled to relief for breach of the implied warranty of merchantability. American Suzuki

                                                                      27      Motor Corporation v. Superior Court (1995) 37 Cal.App.4th 1291.

                                                                      28      //
                                                                                                                               3
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 64 of 82


                                                                       1                                  EIGHTH AFFIRMATIVE DEFENSE

                                                                       2                                     (Duration of Implied Warranty)

                                                                       3             8.     Ford is informed and believes, and on that basis alleges, that some or all of the

                                                                       4      alleged defects did not arise until more than three months had elapsed since the subject vehicle

                                                                       5      was sold to Plaintiffs. Accordingly, Plaintiffs are not entitled to relief for such concerns under

                                                                       6      the breach of the implied warranty of merchantability. Civil Code section 1795.5.

                                                                       7                                   NINTH AFFIRMATIVE DEFENSE

                                                                       8                              (Lack of Maintenance and Other Exclusions)

                                                                       9             9.     Ford is informed and believes, and on that basis alleges, that Plaintiffs and/or

                                                                      10      others may have improperly cared for and maintained the subject vehicle, and that some of
Gordon Rees Scully Mansukhani, LLP




                                                                      11      Plaintiffs’ concerns may have been proximately caused by such lack of maintenance of the
                                     275 Battery Street, Suite 2000




                                                                              subject vehicle or products. Ford reserves the right to identify additional exclusions which
                                       San Francisco, CA 94111




                                                                      12

                                                                      13      may be applicable.

                                                                      14                                  TENTH AFFIRMATIVE DEFENSE

                                                                      15                             (Unreasonable or Unauthorized Use of Vehicle)

                                                                      16             10.    Ford is informed and believes, and on that basis alleges, that some of Plaintiffs’

                                                                      17      concerns may be barred by Plaintiffs’ unreasonable or unauthorized use of the vehicle. Civil

                                                                      18      Code section 1794.3.

                                                                      19                                ELEVENTH AFFIRMATIVE DEFENSE

                                                                      20                                  (No Timely Revocation of Acceptance)

                                                                      21             11.    Plaintiffs have no restitution remedy under breach of implied warranty because

                                                                      22      there was no timely revocation of acceptance before a substantial change in the condition of

                                                                      23      the goods.

                                                                      24                                TWELFTH AFFIRMATIVE DEFENSE

                                                                      25                       (No Reasonable Number of Attempts to Repair Afforded)

                                                                      26             12.    The Complaint and, each and every cause of action therein, does not state facts

                                                                      27      sufficient to meet the statutory presumption of a reasonable number of repair attempts under

                                                                      28      the terms of the Civil Code section 1793.22(b).
                                                                                                                              4
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 65 of 82


                                                                       1                              THIRTEENTH AFFIRMATIVE DEFENSE

                                                                       2                                                (Preemption)

                                                                       3             13.    The Complaint and, each and every cause of action therein, in whole, or in part,

                                                                       4      are preempted by the Federal National Traffic and Motor Vehicle Safety Act pursuant to 49

                                                                       5      U.S.C. sections 30118, et seq.

                                                                       6                              FOURTEENTH AFFIRMATIVE DEFENSE

                                                                       7                                               (Performance)

                                                                       8             14.    Prior to the commencement of this action, Ford fully performed, satisfied and

                                                                       9      discharged all duties and obligations it may have owed to Plaintiffs arising out of any and all

                                                                      10      agreements, representations or contracts made by it or on its behalf and this action is therefore
Gordon Rees Scully Mansukhani, LLP




                                                                      11      barred by the provisions of Civil Code section 1473.
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                FIFTEENTH AFFIRMATIVE DEFENSE

                                                                      13                                (Failure to Abide by Terms of Warranty)

                                                                      14             15.    Claims by Plaintiffs of breach of warranty are barred because of Plaintiffs’

                                                                      15      failure to give timely and appropriate notice of any claim of breach of warranty.

                                                                      16                                SIXTEENTH AFFIRMATIVE DEFENSE

                                                                      17                            (Failure to Use Third-Party Dispute Resolution)

                                                                      18             16.    Ford makes available a qualified third-party dispute resolution process, and

                                                                      19      therefore, it is entitled to relief under certain provisions of the Song-Beverly Consumer

                                                                      20      Warranty Act.

                                                                      21                             SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                      22                                         (Accord and Satisfaction)

                                                                      23             17.    Plaintiffs are barred from recovery, in whole or in part, on the ground that they

                                                                      24      are subject to the defense of accord and satisfaction.

                                                                      25                              EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                      26                                          (Good Faith Evaluation)

                                                                      27             18.    At all times, Ford's evaluation of Plaintiffs’ repurchase request has been in good

                                                                      28      faith, consequently, Plaintiffs have no claim for civil penalty for any alleged willful violation.
                                                                                                                              5
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 66 of 82


                                                                       1                                NINETEENTH AFFIRMATIVE DEFENSE

                                                                       2                                    (Doctrine of Equitable Abstention)

                                                                       3             19.    Plaintiffs’ claims for injunctive relief are barred by the doctrine of equitable

                                                                       4      abstention.

                                                                       5                                 TWENTIETH AFFIRMATIVE DEFENSE

                                                                       6                                             (Failure to Notify)

                                                                       7             20.    Ford is informed and believes, and on that basis alleges, that Plaintiffs failed to

                                                                       8      provide timely notice, within a reasonable period of time after discovery of their claims and

                                                                       9      alleged defects. As a result, Ford has been damaged and prejudiced. Therefore, the Complaint

                                                                      10      and each cause of action therein, are barred as a matter of law.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                TWENTY-FIRST AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000




                                                                                                                 (Complete Performance)
                                       San Francisco, CA 94111




                                                                      12

                                                                      13             21.    Ford has appropriately, completely and fully performed and discharged any and

                                                                      14      all obligations and legal duties arising out of the matters alleged in the Complaint.

                                                                      15                           TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                      16                                         (Compliance with Laws)

                                                                      17             22.    Ford has complied with all laws and regulations with regard to the subject matter

                                                                      18      of Plaintiffs’ Complaint, and is therefore not liable to Plaintiffs for any damages they may

                                                                      19      have sustained, if any.

                                                                      20                            TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                                      21                                                (Good Faith)

                                                                      22             23.    At all times relevant and material to this action, Ford acted reasonably and in

                                                                      23      good faith.

                                                                      24                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                                      25                                           (Independent Causes)

                                                                      26             24.    The alleged injuries, damages or loss, if any, for which Plaintiffs seek recovery,

                                                                      27      were the result of causes independent of any purported acts or omissions on the part of Ford,

                                                                      28      //
                                                                                                                              6
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 67 of 82


                                                                       1      or any of its agents, representatives or employees, thereby eliminating or reducing the alleged

                                                                       2      liability of Ford.

                                                                       3                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                                       4                                             (Failure to Inspect)

                                                                       5              25.    Ford alleges that Plaintiffs damages, if any, may have been caused by the failure

                                                                       6      of third parties, unrelated to Ford, to properly inspect the subject vehicle or products, thereby

                                                                       7      eliminating or reducing the alleged liability of Ford.

                                                                       8                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                                       9                                             (Failure to Maintain)

                                                                      10              26.    Ford alleges that any and all conditions in the subject vehicle or products
Gordon Rees Scully Mansukhani, LLP




                                                                      11      described in the Complaint, if any there were, were solely a result of the failure to properly
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12      maintain and service the subject vehicle or products, thereby eliminating or reducing the

                                                                      13      alleged liability of Ford.

                                                                      14                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                      15                                                 (No Breach)

                                                                      16              27.    Ford alleges that it did not breach any duties to Plaintiffs, thereby barring and/or

                                                                      17      precluding Plaintiffs from recovery.

                                                                      18                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                      19                                         (No Affirmative Conduct)

                                                                      20              28.    Ford alleges that there was no affirmative conduct on the part of Ford, which

                                                                      21      allegedly caused or contributed to Plaintiffs’ alleged injuries and therefore Plaintiffs have no

                                                                      22      cause of action against Ford.

                                                                      23                             TWENTY-NINTH AFFIRMATIVE DEFENSE

                                                                      24                                           (No Substantial Factor)

                                                                      25              29.    Ford alleges that the negligence and other legal fault alleged in the Complaint as

                                                                      26      against Ford, if any, was not a substantial factor in bringing about Plaintiffs’ alleged injuries

                                                                      27      and, therefore, was not a contributing cause.

                                                                      28      //
                                                                                                                               7
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 68 of 82


                                                                       1                                THIRTIETH AFFIRMATIVE DEFENSE

                                                                       2                                     (Excessive/Speculative Damages)

                                                                       3             30.    Ford alleges that the damages allegedly sustained by Plaintiffs, if any, were

                                                                       4      excessive, exaggerated, unreasonable, speculative, inflated or otherwise unnecessary and/or

                                                                       5      unrelated to the alleged incident.

                                                                       6                              THIRTY-FIRST AFFIRMATIVE DEFENSE

                                                                       7                                            (Failure to Mitigate)

                                                                       8             31.    If Plaintiffs have suffered any loss, damage or injury, it was directly or

                                                                       9      proximately caused by and is the result of Plaintiff’s conduct and/or their potential failure to

                                                                      10      mitigate any such loss, damage or injury.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                            THIRTY-SECOND AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000




                                                                                                 (Disclaimer of Incidental and Consequential Damages)
                                       San Francisco, CA 94111




                                                                      12

                                                                      13             32.    Ford is informed and believes, and on that basis alleges, that by the terms of the

                                                                      14      limited warranty for the subject vehicle at issue, Ford is not liable for incidental or

                                                                      15      consequential damages.

                                                                      16                              THIRTY-THIRD AFFIRMATIVE DEFENSE

                                                                      17                                              (No Civil Penalty)

                                                                      18             33.    Ford is informed and believes, and on that basis alleges, that Plaintiffs are barred

                                                                      19      from the recovery of a civil penalty by reason of Plaintiffs’ failure to serve written notice

                                                                      20      pursuant to Civil Code section 1794(e)(3).

                                                                      21                            THIRTY-FOURTH AFFIRMATIVE DEFENSE

                                                                      22                                 (Constitutionality of Punitive Damages)

                                                                      23             34.    The claims of Plaintiffs are in contravention of Ford’s rights under applicable

                                                                      24      clauses of the United States and California Constitutions, including without limitation the

                                                                      25      following provisions: (a) said claims constitute an impermissible burden on interstate

                                                                      26      commerce in contravention of Article I, Section 8 of the United States Constitution; (b) said

                                                                      27      claims contravene the Excessive Fines Clause of the Eighth Amendment of the United States

                                                                      28      Constitution; (c) said claims violate Ford’s right to Due Process under the Fourteenth
                                                                                                                               8
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 69 of 82


                                                                       1      Amendment of the United States Constitution; (d) said claims contravene the constitutional

                                                                       2      prohibition against vague and overbroad laws; and (e) said claims contravene the Due Process

                                                                       3      Clause of the California Constitution.

                                                                       4                             THIRTY-FIFTH AFFIRMATIVE DEFENSE

                                                                       5                         (Punitive Damages Improperly Pled/Not Recoverable)

                                                                       6             35.    Ford is informed and believes, and on that basis alleges, that Plaintiffs have not

                                                                       7      properly pled a claim for punitive damages and these damages are not recoverable based on

                                                                       8      the facts contained in Plaintiffs’ Complaint, or are otherwise barred by the provisions of Civil

                                                                       9      Code sections 3294, 3295, and 3296, or such conduct was adopted, ratified or authorized by

                                                                      10      Ford under Civil Code section 3294(b).
Gordon Rees Scully Mansukhani, LLP




                                                                      11                             THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000




                                                                                           (Punitive Damages Impermissible For Extra-Territorial Conduct)
                                       San Francisco, CA 94111




                                                                      12

                                                                      13             36.    Any award of punitive damages based on anything other than Ford’s conduct in

                                                                      14      connection with the design, manufacture, and sale of the subject vehicle or products that are

                                                                      15      the subject of this lawsuit would violate the due process clause of the Fourteenth Amendment

                                                                      16      to the United States Constitution because any other judgment for punitive damages in this case

                                                                      17      cannot protect Ford against impermissible multiple punishment for the same wrong and

                                                                      18      against punishment for extra-territorial conduct.

                                                                      19                           THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                      20                                  (Punitive Damages Unconstitutional)

                                                                      21             37.    Ford is informed and believes, and on that basis alleges, that an award of

                                                                      22      punitive or exemplary damages to Plaintiffs would violate Ford’s constitutional rights under

                                                                      23      the provisions of the United States and California Constitutions, including but not limited to

                                                                      24      the Due Process Clause of the Fifth and Fourteenth Amendments to the United States

                                                                      25      Constitution and Article I, Section 7 of the California Constitution because, among other

                                                                      26      things, (1) any award of punitive or exemplary damages would be grossly out of proportion to

                                                                      27      the alleged wrongful conduct and purported injury at issue here; (2) there is no legitimate state

                                                                      28      interest in punishing the alleged wrongful conduct at issue here, or in deterring its possible
                                                                                                                              9
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 70 of 82


                                                                       1      repetition; (3) the alleged wrongful conduct at issue here is lawful in other jurisdictions; (4)

                                                                       2      the alleged wrongful conduct at issue here is not sufficiently reprehensible to warrant the

                                                                       3      imposition of any punitive or exemplary damages; and (5) the criteria for the imposition of

                                                                       4      punitive or exemplary damage are unconstitutionally vague and uncertain and fail to provide

                                                                       5      fair notice of what conduct will result in the imposition of such damages.

                                                                       6                            THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                       7                            (Punitive Damages -- If Any -- Must Be Limited)

                                                                       8             38.    Ford specifically incorporates by reference, as if fully set forth herein, any and

                                                                       9      all standards or limitations regarding the determination and enforceability of punitive damages

                                                                      10      awards as set forth in State Farm Mutual Automobile Insurance Company v. Campbell (2003)
Gordon Rees Scully Mansukhani, LLP




                                                                      11      123 S.Ct. 1513, and BMW of North America v. Gore (1996) 116 S. Ct. 1589.
                                     275 Battery Street, Suite 2000




                                                                                                     THIRTY-NINTH AFFIRMATIVE DEFENSE
                                       San Francisco, CA 94111




                                                                      12

                                                                      13                                                   (Set Off)

                                                                      14             39.    Ford alleges that if it is established that Ford is in any manner legally responsible

                                                                      15      for any of the damages claimed by Plaintiffs, which is denied, Ford is entitled to a set off of

                                                                      16      these damages, if any, that resulted from the wrongful acts of Plaintiffs and/or others.

                                                                      17                                FORTIETH AFFIRMATIVE DEFENSE

                                                                      18                                          (Spoliation of Evidence)

                                                                      19             40.    The subject vehicle or products identified in the Complaint that were allegedly

                                                                      20      designed, manufactured and distributed by Ford are missing, have been modified or altered

                                                                      21      and/or are no longer available for Ford’s inspection, which impacts Ford’s defense in this

                                                                      22      case. Ford is therefore entitled to relief from this spoliation, including appropriate jury

                                                                      23      instructions, admonitions and any other relief afforded by the Court.

                                                                      24                              FORTY-FIRST AFFIRMATIVE DEFENSE

                                                                      25                                              (Fees and Costs)

                                                                      26             41.    Ford is informed and believes, and on that basis alleges, that the Complaint was

                                                                      27      brought without reasonable cause and without a good faith belief that there was a justifiable

                                                                      28      controversy under the facts or the law which warranted the filing of the Complaint against
                                                                                                                            10
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 71 of 82


                                                                       1      Ford. Plaintiffs should therefore be responsible for all of Ford’s necessary and reasonable

                                                                       2      attorney’s fees and defense costs as permitted by California law.

                                                                       3                             FORTY-SECOND AFFIRMATIVE DEFENSE

                                                                       4                                    (Additional Affirmative Defenses)

                                                                       5             42.    Ford reserves its rights to raise and plead additional defenses and/or affirmative

                                                                       6      defenses which might become known during the course of discovery, as well as to dismiss any

                                                                       7      defenses which, as a result of discovery, are determined to be unsupported by good faith

                                                                       8      reliance upon either the facts or the law, or a non-frivolous argument for the extension,

                                                                       9      modification, or reversal of existing law or the establishment of new law.

                                                                      10                                                  PRAYER
Gordon Rees Scully Mansukhani, LLP




                                                                      11             WHEREFORE, Ford prays for the following relief:
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12             1.     That Plaintiffs take nothing by reason of their Complaint, and that this action be

                                                                      13      dismissed in its entirety with prejudice;

                                                                      14             2.     That judgment be entered in favor of Ford, on all causes of action;

                                                                      15             3.     That Ford recover its costs of suit incurred herein as well as attorneys’ fees to

                                                                      16      the extent permitted by law; and,

                                                                      17             4.     That Ford be awarded such other and further relief as the Court may deem just

                                                                      18      and proper.

                                                                      19

                                                                      20      Dated: December 11, 2018                     GORDON REES SCULLY MANSUKHANI LLP

                                                                      21

                                                                      22
                                                                                                                           By: _______
                                                                      23
                                                                                                                                 Spencer P. Hugret
                                                                      24                                                         Timothy A. Hanna
                                                                                                                                 Attorneys for Defendant
                                                                      25                                                         FORD MOTOR COMPANY

                                                                      26

                                                                      27

                                                                      28
                                                                                                                             11
                                                                             DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A. WITTINGER AND
                                                                                                  ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 72 of 82


                                                                       1                                         PROOF OF SERVICE
                                                                                                  Wittinger, Kori A. et al. v. Ford Motor Company, et al.
                                                                       2                           Placer County Superior Court Case No. SVC 0042126
                                                                       3              I am a resident of the State of California, over the age of eighteen years, and not a party
                                                                              to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP 275
                                                                       4      Battery Street, Suite 2000, San Francisco, CA 94111. On the below-mentioned date, I served
                                                                              the within documents:
                                                                       5
                                                                                DEFENDANT FORD MOTOR COMPANY’S ANSWER TO PLAINTIFFS KORI A.
                                                                       6               WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                       7
                                                                                by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                                                                 forth below on this date before 5:00 p.m.
                                                                       8

                                                                       9
                                                                               by personally delivering the document(s) listed above to the person(s) at the
                                                                                 address(es) set forth below.

                                                                      10       
                                                                                by placing the document(s) listed above in a sealed envelope with postage thereon
                                                                                fully prepaid, in United States mail in the State of California at San Francisco,
Gordon Rees Scully Mansukhani, LLP




                                                                      11         addressed as set forth below.

                                                                               by
                                     275 Battery Street, Suite 2000




                                                                                    placing a true copy thereof enclosed in a sealed envelope, at a station designated
                                       San Francisco, CA 94111




                                                                      12         for collection and processing of envelopes and packages for overnight delivery by
                                                                                 FedEx as part of the ordinary business practices of Gordon & Rees LLP described
                                                                      13         below, addressed as follows:
                                                                      14
                                                                                    Steve Mikhov
                                                                      15            Knight Law Group
                                                                                    10250 Constellation Blvd., Suite 2500
                                                                      16            Los Angeles, CA 90067
                                                                                    Tel.: (310) 552-2250
                                                                      17            Fax: (310) 552-7973
                                                                                    Attorney for Plaintiffs
                                                                      18
                                                                                     I am readily familiar with the firm’s practice of collection and processing
                                                                      19      correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                                                              Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                                                      20      I am aware that on motion of the party served, service is presumed invalid if postal
                                                                              cancellation date or postage meter date is more than one day after the date of deposit for
                                                                      21      mailing in affidavit.

                                                                      22            I declare under penalty of perjury under the laws of the State of California that the
                                                                              above is true and correct.
                                                                      23
                                                                                    Executed on December 11, 2018, at San Francisco, California.
                                                                      24

                                                                      25

                                                                      26
                                                                                                                                                 Christine Nusser
                                                                      27

                                                                      28


                                                                                                                    PROOF OF SERVICE
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 73 of 82




                      EXHIBIT C
Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 74 of 82
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 75 of 82


                                                                       1              Defendant D.O. NERONDE, INC. dba AUBURN FORD (“Auburn Ford”) for itself

                                                                       2      alone and for no other parties, hereby answers Plaintiffs KORI A. WITTINGER and ALAN J.

                                                                       3      WITTINGER’s (“Plaintiffs”) Complaint as follows:

                                                                       4              Under the provisions of section 431.30(d) of the Code of Civil Procedure, Auburn Ford

                                                                       5      denies each and every allegation, both specifically and generally, of each cause of action

                                                                       6      contained in Plaintiffs’ Complaint on file herein and the whole thereof, and denies that Plaintiffs

                                                                       7      were damaged in any sum or sums, or at all.

                                                                       8              Further answering the Complaint, and the whole thereof, including each and every

                                                                       9      cause of action contained therein, Auburn Ford denies that Plaintiffs have or will sustain any

                                                                      10      injury, damage or loss, if any, by reason of any act or omission, fault or negligence on the part
Gordon Rees Scully Mansukhani, LLP




                                                                      11      of Auburn Ford, its agents, servants and employees, or any of them.
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                SEPARATE AFFIRMATIVE DEFENSES

                                                                      13              For further and separate answer to the Complaint and by way of affirmative defense,

                                                                      14      Auburn Ford alleges as follows:

                                                                      15                                    FIRST AFFIRMATIVE DEFENSE

                                                                      16                                     (Failure to State Cause of Action)

                                                                      17              1.    Plaintiffs’ Complaint, and each and every cause of action alleged therein, fails to

                                                                      18       state facts sufficient to constitute a cause of action against Auburn Ford and Auburn Ford

                                                                      19       denies that Plaintiffs were damaged in any sum or sums, or at all.

                                                                      20                                  SECOND AFFIRMATIVE DEFENSE

                                                                      21                                           (Statute of Limitations)

                                                                      22              2.    Auburn Ford is informed and believes, and on that basis alleges, that some or all

                                                                      23       of Plaintiffs’ claims may be barred by the statute of limitations including, but not limited to,

                                                                      24       limitations contained within Code of Civil Procedure sections 335.1, 337, 338, 339 and 340.

                                                                      25      //

                                                                      26      //

                                                                      27      //

                                                                      28      //
                                                                                                                               2
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 76 of 82


                                                                       1                                  THIRD AFFIRMATIVE DEFENSE

                                                                       2                                                   (Estoppel)

                                                                       3             3.    Plaintiffs are estopped from obtaining the relief sought, or pursing any of the

                                                                       4      claims raised or causes of actions contained in their Complaint, by virtue of their acts, failures

                                                                       5      to act, conduct, representations, admissions, and the like.

                                                                       6                                 FOURTH AFFIRMATIVE DEFENSE

                                                                       7                                                   (Waiver)

                                                                       8             4.    Plaintiffs have waived their rights to the claims, causes of action and relief

                                                                       9      sought in their Complaint against Auburn Ford, by virtue of their acts, failures to act, conduct,

                                                                      10      representations, admissions, and the like.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                   FIFTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                   (Laches)
                                                                      13             5.    Plaintiffs have unreasonably delayed the commencement of this action to the

                                                                      14      prejudice of Auburn Ford. Therefore, the Complaint, and each and every cause of action

                                                                      15      alleged therein is barred, in whole or in part, by the doctrine of laches.

                                                                      16                                   SIXTH AFFIRMATIVE DEFENSE

                                                                      17                                           (Economic Loss Rule)

                                                                      18             6.    Plaintiffs’ causes of action have not accrued because Plaintiffs cannot establish

                                                                      19      that they suffered injury directly from the subject vehicle or products, and therefore Plaintiffs’

                                                                      20      contention that the subject vehicle or products failed to adequately perform their functions are

                                                                      21      barred by the economic loss rule.

                                                                      22                                SEVENTH AFFIRMATIVE DEFENSE

                                                                      23                              (Lack of Maintenance and Other Exclusions)

                                                                      24             7.    Auburn Ford is informed and believes, and on that basis alleges, that Plaintiffs

                                                                      25      and/or others may have improperly cared for and maintained the subject vehicle, and that

                                                                      26      some of Plaintiffs’ concerns may have been proximately caused by such lack of maintenance

                                                                      27      of the subject vehicle or products. Auburn Ford reserves the right to identify additional

                                                                      28      exclusions which may be applicable.
                                                                                                                               3
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 77 of 82


                                                                       1                                  EIGHTH AFFIRMATIVE DEFENSE

                                                                       2                             (Unreasonable or Unauthorized Use of Vehicle)

                                                                       3              8.     Auburn Ford is informed and believes, and on that basis alleges, that some of

                                                                       4       Plaintiffs’ concerns may be barred by Plaintiffs’ unreasonable or unauthorized use of the

                                                                       5       vehicle. Civil Code section 1794.3.

                                                                       6                                   NINTH AFFIRMATIVE DEFENSE

                                                                       7                                                (Preemption)

                                                                       8              9.     The Complaint and each and every cause of action therein, in whole, or in part,

                                                                       9       are preempted by the Federal National Traffic and Motor Vehicle Safety Act pursuant to 49

                                                                      10       U.S.C. sections 30118, et seq.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                   TENTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000




                                                                                                                        (Performance)
                                       San Francisco, CA 94111




                                                                      12

                                                                      13              10.    Prior to the commencement of this action, Auburn Ford fully performed,

                                                                      14       satisfied and discharged all duties and obligations it may have owed to Plaintiffs arising out of

                                                                      15       any and all agreements, representations or contracts made by it or on its behalf and this action

                                                                      16       is therefore barred by the provisions of Civil Code section 1473.

                                                                      17                                ELEVENTH AFFIRMATIVE DEFENSE

                                                                      18                                          (Accord and Satisfaction)

                                                                      19              11.    Plaintiffs are barred from recovery, in whole or in part, on the ground that they

                                                                      20       are subject to the defense of accord and satisfaction.

                                                                      21                                 TWELFTH AFFIRMATIVE DEFENSE

                                                                      22                                    (Doctrine of Equitable Abstention)

                                                                      23              12.    Plaintiffs’ claims for injunctive relief are barred by the doctrine of equitable

                                                                      24       abstention.

                                                                      25      //

                                                                      26      //

                                                                      27      //

                                                                      28      //
                                                                                                                               4
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 78 of 82


                                                                       1                               THIRTEENTH AFFIRMATIVE DEFENSE

                                                                       2                                             (Failure to Notify)

                                                                       3              13.   Auburn Ford is informed and believes, and on that basis alleges, that Plaintiffs

                                                                       4       failed to provide timely notice, within a reasonable period of time after discovery of their

                                                                       5       claims and alleged defects. As a result, every cause of action therein, is barred as a matter of

                                                                       6       law.

                                                                       7                              FOURTEENTH AFFIRMATIVE DEFENSE

                                                                       8                                          (Complete Performance)

                                                                       9              14.   Auburn Ford has appropriately, completely and fully performed and discharged

                                                                      10       any and all obligations and legal duties arising out of the matters alleged in the Complaint.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                FIFTEENTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                          (Compliance with Laws)

                                                                      13              15.   Auburn Ford has complied with all laws and regulations with regard to the

                                                                      14       subject matter of Plaintiffs’ Complaint, and is therefore not liable to Plaintiffs for any

                                                                      15       damages they may have sustained, if any.

                                                                      16                                SIXTEENTH AFFIRMATIVE DEFENSE

                                                                      17                                                (Good Faith)

                                                                      18              16.   At all times relevant and material to this action, Auburn Ford acted reasonably

                                                                      19       and in good faith.

                                                                      20                              SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                      21                                           (Independent Causes)

                                                                      22              17.   The alleged injuries, damages or loss, if any, for which Plaintiffs seek recovery,

                                                                      23       were the result of causes independent of any purported acts or omissions on the part of

                                                                      24       Auburn Ford, or any of its agents, representatives or employees, thereby eliminating or

                                                                      25       reducing the alleged liability of Auburn Ford.

                                                                      26      //

                                                                      27      //

                                                                      28      //
                                                                                                                                5
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 79 of 82


                                                                       1                               EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                       2                                               (Failure to Inspect)

                                                                       3              18.   Auburn Ford alleges that Plaintiffs’ damages, if any, may have been caused by

                                                                       4       the failure of third parties, unrelated to Auburn Ford, to properly inspect the subject vehicle or

                                                                       5       products, thereby eliminating or reducing the alleged liability of Auburn Ford.

                                                                       6                               NINETEENTH AFFIRMATIVE DEFENSE

                                                                       7                                            (Failure to Maintain)

                                                                       8              19.   Auburn Ford alleges that any and all conditions in the subject vehicle or

                                                                       9       products described in the Complaint, if any there were, were solely a result of the failure to

                                                                      10       properly maintain and service the subject vehicle or products, thereby eliminating or reducing
Gordon Rees Scully Mansukhani, LLP




                                                                      11       the alleged liability of Auburn Ford.
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                               TWENTIETH AFFIRMATIVE DEFENSE

                                                                      13                                                  (No Breach)

                                                                      14              20.   Auburn Ford alleges that it did not breach any duties to Plaintiffs, thereby

                                                                      15       barring and/or precluding Plaintiffs from recovery.

                                                                      16                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                      17                                         (No Affirmative Conduct)

                                                                      18              21.   Auburn Ford alleges that there was no affirmative conduct on the part of Auburn

                                                                      19       Ford, which allegedly caused or contributed to Plaintiffs’ alleged injuries and therefore

                                                                      20       Plaintiffs have no cause of action against Auburn Ford.

                                                                      21                            TWENTY-SECOND AFFIRMATIVE DEFENSE

                                                                      22                                          (No Substantial Factor)

                                                                      23              22.   Auburn Ford alleges that the negligence and other legal fault alleged in the

                                                                      24       Complaint as against Auburn Ford, if any, was not a substantial factor in bringing about

                                                                      25       Plaintiffs’ alleged injuries and, therefore, was not a contributing cause.

                                                                      26      //

                                                                      27      //

                                                                      28      //
                                                                                                                                6
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 80 of 82


                                                                       1                             TWENTY-THIRD AFFIRMATIVE DEFENSE

                                                                       2                                     (Excessive/Speculative Damages)

                                                                       3              23.   Auburn Ford alleges that the damages allegedly sustained by Plaintiffs, if any,

                                                                       4      were excessive, exaggerated, unreasonable, speculative, inflated or otherwise unnecessary

                                                                       5      and/or unrelated to the alleged incident.

                                                                       6                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                                                       7                                            (Failure to Mitigate)

                                                                       8             24.    If Plaintiffs have suffered any loss, damage or injury, it was directly or

                                                                       9      proximately caused by and is the result of Plaintiffs’ conduct and/or their potential failure to

                                                                      10      mitigate any such loss, damage or injury.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                             TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                  (Set Off)

                                                                      13              25.   Auburn Ford alleges that if it is established that Auburn Ford is in any manner

                                                                      14      legally responsible for any of the damages claimed by Plaintiffs, which is denied, Auburn

                                                                      15      Ford is entitled to a set off of these damages, if any, that resulted from the wrongful acts of

                                                                      16      Plaintiffs and/or others.

                                                                      17                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                                                      18                                          (Spoliation of Evidence)

                                                                      19              26.   The subject vehicle or products identified in the Complaint that were allegedly

                                                                      20      repaired by Auburn Ford are missing, have been modified or altered and/or are no longer

                                                                      21      available for Auburn Ford’s inspection, which impacts Auburn Ford’s defense in this

                                                                      22      case. Auburn Ford is therefore entitled to relief from this spoliation, including appropriate

                                                                      23      jury instructions, admonitions and any other relief afforded by the Court.

                                                                      24                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                      25                                              (Fees and Costs)

                                                                      26              27.   Auburn Ford is informed and believes, and on that basis alleges, that the

                                                                      27      Complaint was brought without reasonable cause and without a good faith belief that there

                                                                      28      was a justifiable controversy under the facts or the law which warranted the filing of the
                                                                                                                             7
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 81 of 82


                                                                       1      Complaint against Auburn Ford. Plaintiffs should therefore be responsible for all of Auburn

                                                                       2      Ford’s necessary and reasonable attorney’s fees and defense costs as permitted by California

                                                                       3      law.

                                                                       4                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                                       5                                    (Additional Affirmative Defenses)

                                                                       6             28.    Auburn Ford reserves its rights to raise and plead additional defenses and/or

                                                                       7      affirmative defenses which might become known during the course of discovery, as well as to

                                                                       8      dismiss any defenses which, as a result of discovery, are determined to be unsupported by

                                                                       9      good faith reliance upon either the facts or the law, or a non-frivolous argument for the

                                                                      10      extension, modification, or reversal of existing law or the establishment of new law.
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                                  PRAYER
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12              WHEREFORE, Auburn Ford prays for the following relief:

                                                                      13              1.    That Plaintiffs take nothing by reason of their Complaint, and that this action be

                                                                      14      dismissed in its entirety with prejudice;

                                                                      15              2.    That judgment be entered in favor of Auburn Ford, on all causes of action;

                                                                      16              3.    That Auburn Ford recover its costs of suit incurred herein as well as attorneys’

                                                                      17      fees to the extent permitted by law; and

                                                                      18              4.    That Auburn Ford be awarded such other and further relief as the Court may

                                                                      19      deem just and proper.

                                                                      20

                                                                      21

                                                                      22      Dated: December 11, 2018                    GORDON REES SCULLY MANSUKHANI LLP

                                                                      23

                                                                      24
                                                                                                                          By: _______
                                                                      25
                                                                                                                                Spencer P. Hugret
                                                                      26                                                        Timothy A. Hanna
                                                                                                                                Attorneys for Defendant
                                                                      27                                                        D.O. NERONDE, INC. DBA AUBURN
                                                                                                                                FORD
                                                                      28
                                                                                                                              8
                                                                              DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO PLAINTIFFS KORI A.
                                                                                             WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                           Case 2:18-cv-03214-WBS-EFB Document 1-1 Filed 12/17/18 Page 82 of 82


                                                                       1                                         PROOF OF SERVICE
                                                                                                  Wittinger, Kori A. et al. v. Ford Motor Company, et al.
                                                                       2                           Placer County Superior Court Case No. SVC 0042126
                                                                       3              I am a resident of the State of California, over the age of eighteen years, and not a party
                                                                              to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP 275
                                                                       4      Battery Street, Suite 2000, San Francisco, CA 94111. On the below-mentioned date, I served
                                                                              the within documents:
                                                                       5
                                                                                  DEFENDANT D.O. NERONDE, INC. DBA AUBURN FORD’S ANSWER TO
                                                                       6        PLAINTIFFS KORI A. WITTINGER AND ALAN J. WITTINGER’S COMPLAINT
                                                                       7
                                                                                by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                                                                 forth below on this date before 5:00 p.m.
                                                                       8

                                                                       9
                                                                               by personally delivering the document(s) listed above to the person(s) at the
                                                                                 address(es) set forth below.

                                                                      10       
                                                                                by placing the document(s) listed above in a sealed envelope with postage thereon
                                                                                fully prepaid, in United States mail in the State of California at San Francisco,
Gordon Rees Scully Mansukhani, LLP




                                                                      11         addressed as set forth below.

                                                                               by
                                     275 Battery Street, Suite 2000




                                                                                    placing a true copy thereof enclosed in a sealed envelope, at a station designated
                                       San Francisco, CA 94111




                                                                      12         for collection and processing of envelopes and packages for overnight delivery by
                                                                                 FedEx as part of the ordinary business practices of Gordon & Rees LLP described
                                                                      13         below, addressed as follows:
                                                                      14
                                                                                    Steve Mikhov
                                                                      15            Knight Law Group
                                                                                    10250 Constellation Blvd., Suite 2500
                                                                      16            Los Angeles, CA 90067
                                                                                    Tel.: (310) 552-2250
                                                                      17            Fax: (310) 552-7973
                                                                                    Attorney for Plaintiffs
                                                                      18
                                                                                     I am readily familiar with the firm’s practice of collection and processing
                                                                      19      correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                                                                              Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                                                                      20      I am aware that on motion of the party served, service is presumed invalid if postal
                                                                              cancellation date or postage meter date is more than one day after the date of deposit for
                                                                      21      mailing in affidavit.

                                                                      22            I declare under penalty of perjury under the laws of the State of California that the
                                                                              above is true and correct.
                                                                      23
                                                                                    Executed on December 11, 2018, at San Francisco, California.
                                                                      24

                                                                      25

                                                                      26
                                                                                                                                                 Christine Nusser
                                                                      27

                                                                      28


                                                                                                                    PROOF OF SERVICE
